Exhibit 10.19

 

OFFICE LEASE

 

1230 -1240 Rosecrans Avenue
Manhattan Beach, California 90266

 

 

 

 

Onni Manhattan Towers Limited Partnership,

a Nevada limited partnership

as Landlord,

and

Skechers U.S.A., Inc.,

as Tenant.

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

7

ARTICLE 2

LEASE TERM

9

ARTICLE 3

BASE RENT

14

ARTICLE 4

ADDITIONAL RENT

15

ARTICLE 5

USE OF PREMISES

24

ARTICLE 6

SERVICES AND UTILITIES

24

ARTICLE 7

REPAIRS

27

ARTICLE 8

ADDITIONS AND ALTERATIONS

28

ARTICLE 9

COVENANT AGAINST LIENS

32

ARTICLE 10

INSURANCE

32

ARTICLE 11

DAMAGE AND DESTRUCTION

36

ARTICLE 12

NONWAIVER

38

ARTICLE 13

CONDEMNATION

38

ARTICLE 14

ASSIGNMENT AND SUBLETTING

39

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND  REMOVAL OF TRADE FIXTURES

44

ARTICLE 16

HOLDING OVER

44

ARTICLE 17

ESTOPPEL CERTIFICATES

45

ARTICLE 18

SUBORDINATION

46

ARTICLE 19

DEFAULTS; REMEDIES

47

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

49

ARTICLE 21

SECURITY DEPOSIT

50

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES

50

ARTICLE 23

SIGNS

50

ARTICLE 24

COMPLIANCE WITH LAW

51

ARTICLE 25

LATE CHARGES

51

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

52

ARTICLE 27

ENTRY BY LANDLORD

52

ARTICLE 28

TENANT PARKING

53

ARTICLE 29

MISCELLANEOUS PROVISIONS

54

EXHIBITS

AOUTLINE OF PREMISES

BTENANT WORK LETTER

CFORM OF NOTICE OF LEASE TERM DATES

DRULES AND REGULATIONS

EFORM OF TENANT'S ESTOPPEL CERTIFICATE

FADDITIONAL PROVISIONS

GTENANT APPROVED SIGNAGE

HEXPEDITED ARBITRATION PROCEDURE

 



 

1

 

 

--------------------------------------------------------------------------------

 

 

Page(s)

Advocate Arbitrators

11

Alterations

21

Base Taxes

16

Base Year

12

BOMA

8

Brokers

41

Building

7

Building Common Areas,

7

Building Hours

19

Common Areas

7

Comparable Buildings

7, 10

Comparable Office Transactions

10

Cost Pools

16

Direct Expenses

12

Estimate

17

Estimate Statement

17

Estimated Excess

17

Excess

17

Expense Year

12

Force Majeure

40

Holidays

19

HVAC

19

Identification Requirements

42

Interest Notice

10

Landlord

4

Landlord Parties

24

Lease

4

Lease Commencement Date

8

Lease Expiration Date

8

Lease Term

8

Lease Year

8

Lines

42

Mail

40

Neutral Arbitrator

11

Notices

40

Office Fair Market Rent Rate

10

Operating Expenses

12

Option Exercise Notice

10

Option Rent Notice

10

Option Term

10

Original Improvements

25

Outside Submittal Date

10

Premises

7

 



998481.02/LA

888888-00313/2-17-17//dbs

(- 2- )

 

600 WILSHIRE BOULEVARD

[Tenant Name]

 

--------------------------------------------------------------------------------

 

 

Page(s)

Project,

7

Proposition 13

16

Renovations

42

Rent Notice

10

rentable square feet

8

Statement

17

Subject Space

28

Summary

4

Tax Expenses

15

Tenant

4

Tenant Work Letter

7

Tenant's Share

16

Transfer Notice

28

Transferee

28

 

 

- 3 -

--------------------------------------------------------------------------------

 

1230-1240 ROSECRANS AVE, MANHATTAN BEACH, CALIFORNIA

OFFICE LEASE

This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between ONNI MANHATTAN TOWERS LIMITED PARTNERSHIP, a Nevada limited partnership
("Landlord"), and Skechers U.S.A., Inc., ("Tenant").

SUMMARY OF BASIC LEASE INFORMATION

TERMS OF LEASE

DESCRIPTION

1.Date:

November 17, 2015

2.Premises
(Article 1).

 

2.1Building:

The building commonly known as 1240 Rosecrans Ave, Manhattan Beach, California.

2.2Premises:

Approximately 36,399 rentable square feet of space in total consisting of 27,073
square feet located on the Fourth (4th) floor of the Building and commonly known
as Suite 400 (the “4th Floor Premises”, and 9,326 rentable square feet of space
located on the Third (3rd) floor of the Building and commonly known as Suite 300
(the “3rd Floor Premises”) as further set forth in Exhibit A to the Lease.

3.Lease Term
(Article 2).

 

3.1Length of Term:

Five (5) years and Five (5) months.

3.2Lease Commencement
Date:

The earlier to occur of (i) the date upon which Tenant first commences to
conduct business from any portion of the Premises or (ii) July 1, 2016.

3.3Lease Expiration Date:

If the Lease Commencement Date shall be the first day of a calendar month, then
the day that is five (5) months following the day immediately preceding the
Fifth (5th) anniversary of the Lease Commencement Date; or, if the Lease
Commencement Date shall be other than the first day of a calendar month, then
the day that is Five (5) months following last day of the month in which the
Fifth (5th) anniversary of the Lease Commencement Date occurs.

 

4.Base Rent (Article 3):

 

- 4 -

--------------------------------------------------------------------------------

 




Lease Year




Annual
Base Rent



Monthly
Installment
of Base Rent

Approximate
Monthly Base
Rent
per Rentable
Square Foot

    1**

      $1,346,763.00*  **

      $112,230.25*  **

$3.08

2

$1,387,165.92*

$115,597.16*

$3.18

3

$1,428,780.84*

$119,065.07*

$3.27

4

$1,471,644.24*

$122,637.02*

$3.37

5

$1,515,793.68*

$126,316.14*

$3.47

6

$1,561,267.44*

$130,105.62*

$3.57

* subject to adjustment based upon final measurement as set forth in Section
1.2.

** subject to full abatement for first five (5) full calendar months.

5.Base Year
(Article 4):




 

 

Calendar year 2016.

6.Tenant's Share
(Article 4):


11.75%.

7.Permitted Use
(Article 5):


General office use consistent with a first-class office building.

8.Security Deposit
(Article 21):


N/A

9.Parking Pass Ratio
(Article 28):


Tenant shall be entitled to 4 parking passes for every 1,000 rentable square
feet of the Premises, of which, Tenant may convert to reserved or tandem parking
as further set forth in Article 28. Twenty-nine (29) of such spaces will, at
Tenant’s request, be reserved spaces.

 

The monthly parking charges for the Project are as follows (per stall per month)
and shall remain the same for the initial term of the Lease:

Unreserved$80.00- per stall, per month

Reserved$105.00- per stall, per month

Tandem               $50.00- per car, per month.

The above charges shall be subject to annual increases of three percent (3%) per
calendar year with the first such increase effective January 1, 2017.

- 5 -

--------------------------------------------------------------------------------

 

10.Address of Tenant
(Section 29.18):


Skechers U.S.A., Inc.

225 S. Sepulveda Blvd.

Manhattan Beach, CA, 90266

Attention:  Lease Administration

 

11.Address of Landlord
(Section 29.18):


See Section 29.18 of the Lease.

12.Guarantor:

N/A

13.Tenant Improvement Allowance (Exhibit F):

$50.00 per rentable square foot of the Premises, subject to final measurement as
set forth in Section 1.2, and as further set forth in Exhibit F attached hereto.

14.        Brokers:

Cushman & Wakefield of California, Inc. representing Landlord and Tenant in a
dual capacity.

 

- 6 -

--------------------------------------------------------------------------------

 

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1Premises, Building, Project and Common Areas.

1.1.1The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A attached
hereto. The parties hereto agree that the lease of the Premises is upon and
subject to the terms, covenants and conditions herein set forth, and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance.  The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises in the "Building,"
as that term is defined in Section 1.1.2, below, only, and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the "Common Areas," as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the "Project," as that
term is defined in Section 1.1.2, below.  Except as specifically set forth in
this Lease and in the Tenant Work Letter attached hereto as Exhibit B (the
"Tenant Work Letter"), Tenant shall accept the Premises in their existing, "as
is" condition, and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises.  Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this Lease
and the Tenant Work Letter.  

1.1.2The Building and The Project.  The Premises are a part of the building set
forth in Section 2.1 of the Summary (the "Building").  The Building is part of
an office project currently known as "Manhattan Beach Towers."  The term
"Project," as used in this Lease, shall mean (i) the building commonly known as
1230 Rosecrans Avenue, Manhattan Beach, CA, (ii) the Building and the Common
Areas, and (iii) the land (which is improved with landscaping, above ground and
subterranean parking facilities and other improvements) upon which the building
commonly known as 1230 Rosecrans Avenue, Manhattan Beach, CA (the “1230
building”), the Building and the Common Areas are located (the “Property”).

1.1.3Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the "Common
Areas").  During the Lease Term, Landlord shall keep or cause the Common Areas
to be kept in a neat, clean and orderly condition, properly lighted and
landscaped, and shall repair any damage to the facilities thereof. The Common
Areas shall consist of the "Project Common Areas" and the "Building Common
Areas."  The term "Project Common Areas," as used in this Lease, shall mean the
portion of the Project available for the common use of the tenants of the
Project, their agents, employees, contractors, and invitees and the facilities
serving the Project and the Project Common Areas as designated by Landlord.  The
term "Building Common Areas," as used in this Lease, shall mean the portions of
the Common Areas located within the Building designated as such by
Landlord.  The manner in which the Common Areas are maintained and operated
shall be at the sole discretion of Landlord and the use thereof shall be subject
to such rules, regulations and restrictions as Landlord may make from time to
time.  Landlord reserves the right to close temporarily, make alterations or
additions to, or change the location of elements of the Project and the Common
Areas. Tenant’s rights with respect to the use of the Common Areas are a
material consideration for Tenant’s entering into this Lease and, except as
required by Applicable Laws (as defined in Section 2.1.5), no change which has a
material adverse effect upon Tenant’s access or parking of the Premises shall be
made to the Common Areas without the prior written consent of Tenant, which
consent shall not be unreasonably withheld or delayed.

- 7 -

--------------------------------------------------------------------------------

 

1.2Rentable Square Feet.  The rentable square feet of the Premises is
approximately as set forth in Section 2.2 of the Summary.  For purposes hereof,
the rentable square feet of the Premises and the Building shall be calculated by
Landlord pursuant to the Standard Method for Measuring Floor Area in Office
Buildings, ANSI Z65.1-2010 ("BOMA"), to include, among other calculations, a
portion of the common areas and service areas of the Building.  Within ninety
(90) days following the Possession Date as defined in Section 2.1, Tenant and/or
Landlord may cause the rentable square feet of the Premises to be measured by a
licensed architect in accordance with the provisions of this
Section 1.2.  Either party after measuring the Premises shall promptly notify
the other party of the results thereof, and if the other party desires to
contest such results it must notify the measuring party within thirty (30) days
thereafter or the designated measurement will be deemed binding. If a party
disputes the first measurement, then it shall appoint a duly-licensed architect
and if the two architects are unable to agree upon a measurement, they shall
appoint a third duly-licensed architect, whose calculation shall be binding.
Each party shall be responsible for the payment its own architect, and the third
architect, if required, shall be paid equally by the parties. In the event that
the binding calculation reflects a deviation from the square footage set forth
herein (i.e. 36,399 rentable square feet) of greater than two percent (2%), the
parties shall amend the Lease to reflect the recalculated rentable square feet
and to proportionately adjust the Base Rent and any other charges or credits
based on per-square-foot calculations, as well as Tenant’s Share. If the
variance is two percent (2%) or less, then no adjustment shall be made to any
such amounts.  If the actual rentable square footage of the Premises is
increased by more than three percent (3%) without Tenant’s prior written
consent, all Rent and other charges based upon rentable square footage
calculations and Tenant’s Share shall be computed on the rentable square footage
stated in the Lease (i.e. 36,399), plus two percent (2%). If Tenant and/or
Landlord fail to notify the other party of the results of the measurement within
ninety (90) days following the Possession Date, then, unless the parties have
agreed otherwise, the Premises shall be deemed to contain 36,399 rentable square
feet.

ARTICLE 2

LEASE TERM

2.1 In General.  The terms and provisions of this Lease shall be effective as of
the date of this Lease.  The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the "Lease Commencement Date"), and shall terminate
on the date set forth in Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated as hereinafter provided.  Tenant
shall take possession of the 3rd Floor Premises upon Landlord meeting
requirements for Early Possession as per 2.1.3.(the “3rd Floor Possession
Date”). Tenant shall take possession of the 4th Floor Premises following
Landlord’s approval of the plans and specifications for Tenant’s Work. When the
Lease Commencement Date is determined, Landlord and Tenant shall execute a
Notice of Lease Term Dates in the form attached hereto as Exhibit C. For
purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve
(12) month period during the Lease Term beginning on the Lease Commencement
Date, provided, however, that if the Lease Commencement Date is a day other than
the first day of a calendar month, then the first Lease Year shall include that
period of time from the Lease Commencement Date up to the last day of the next
following calendar month and the following eleven (11) calendar months, and any
subsequent Lease Year shall be the twelve (12) calendar month period beginning
on the first day of such month and the last Lease Year shall end on the Lease
Expiration Date.

2.1.1Landlord’s Work. Landlord’s Work shall consist of the following: (i) the
planning and construction of code compliant restrooms serving the 3rd Floor
Premises and the 4th Floor Premises; (ii) remodel of the 3rd Floor elevator
lobby to then current building standards; (iii) Landlord’s demising the 3rd
Floor Premises per mutually approved plan to be completed no later than five (5)
days following the date of execution hereof; (iv) completion of all 3rd floor
Common Areas including elevator, vestibule and hallway; and (v) completing all
other work necessary to ensure that the restrooms and Common Areas comply with
all applicable laws and requirements, including without limitation the Americans
With Disabilities Act (“ADA”). Landlord’s Work with regard to restrooms and
Common Areas will be completed in a manner substantially similar to what was
done to the 5th floor of the 1230 building. Landlord shall obtain approval of
the plans and specifications and working drawings from all appropriate
governmental agencies and after they have been approved, a copy shall be
initialed and dated by the

- 8 -

--------------------------------------------------------------------------------

 

parties. Landlord shall use diligent efforts to obtain such approval as soon as
is reasonably practicable. Landlord shall then complete Landlord’s Work in a
good and workmanlike manner, utilizing new materials and duly licensed
contractors, substantially in accordance with the approved final plans and
specifications and working drawings and in compliance with all Applicable Laws
(as defined in Section 2.1.5). In conjunction with Early Possession as described
in Section 2.1.3, Landlord shall substantially complete Landlord’s Work prior to
the Commencement Date. As used in this Lease, the terms “substantial completion”
and “substantially complete” shall mean that Landlord’s Work has been completed
with the exception of minor items which can be fully completed prior to the
completion of Tenant’s Work.

2.1.2Tenant’s Work. Within fifteen (15) days execution of this Lease, Tenant
shall submit preliminary plans and specifications for the improvements and
alterations to be completed in the 4th Floor Premises, as further described as
“Tenant’s Work” on the Tenant Work Letter attached hereto as Exhibit B to
Landlord for Landlord’s preliminary review and approval prior to submission of
the same to the appropriate governmental agency for such agency's review and
approval, Within three (3) business days after receipt of the preliminary plans
and specifications, Landlord shall approve the preliminary plans and
specifications or deliver to Tenant its specific objections thereto, together
with its proposed solution to each objection. Landlord’s approval of the plans
and specifications shall not be unreasonably withheld or delayed. If Landlord
fails to either approve or disapprove the preliminary plans and specifications
within the 3 business day period, then Landlord shall be deemed to have approved
same. Following approval of the preliminary plans and specifications, Tenant, at
Tenant’s sole cost and expense, shall prepare and deliver to Landlord final
plans and specifications and working drawings (based on approved preliminary
plans and specifications) covering Tenant’s Work. Tenant shall obtain approval
of the final plans and specifications and working drawings from all appropriate
governmental agencies and after they have been approved, a copy shall be
initialed and dated by the parties. Tenant shall use diligent efforts to obtain
such approval as soon as is reasonably practicable. The plans and specifications
as prepared by Tenant herein (as approved by Landlord herein) shall be
controlling with respect to the performance by Tenant of Tenant’s Work. Landlord
shall not charge Tenant with any review or oversight fees in connection with its
review and approval of Tenant’s plans and specifications. Tenant shall then
complete Tenant’s Work in a good and workmanlike manner, utilizing new materials
and duly licensed contractors, substantially in accordance with the approved
final plans and specifications and working drawings and in compliance with all
Applicable Laws.

2.1.3Early Possession. Upon completion of the work required of Landlord to
complete access to the 3rd Floor Premises and the 4th Floor Premises (e.g.
demising of 3rd floor Common Area corridors), Landlord will allow Tenant to have
non-exclusive access to and possession of the 3rd Floor Premises and 4th Floor
Premises for purposes of completing Tenant’s Work (“Early Possession Period”).
Landlord and Tenant shall work together cooperatively for the efficient
completion of Landlord’s Work and Tenant’s Work in order to expedite Tenant’s
ability to commence commercial operation. Tenant's obligation to pay Base Rent
and Operating Expenses shall be abated during any Early Possession Period, but
all other terms of the Lease, however, (including but not limited to Tenant's
obligations to carry the insurance as required by Section 10) shall be in effect
during any such Early Possession Period.

2.1.4Condition. Upon completion of Landlord’s Work, Landlord shall deliver the
applicable portion of the Premises with the electrical, plumbing, mechanical
life safety systems, security systems, fire sprinkler, heating, ventilating and
air conditioning systems (“HVAC”), and all other such elements of the Building,
and the Premises, other than those to be constructed or installed by Tenant, in
good operating condition on said date, and the surface and structural elements
of the roof, bearing walls and foundation of the Building shall be free of
material defects, and the roof will be free of leaks. Landlord shall deliver the
3rd Floor Premises in the condition specified in Section 2.1.3. Landlord’s Work
will be completed in compliance with all Applicable Laws (as defined below). If
there is non-compliance with any of the foregoing as of the applicable
Possession Date, Landlord shall promptly after receipt of written notice from
Tenant setting forth with specificity the nature and extent of such
non-compliance, rectify the same at Landlord's expense. Additionally, Tenant
shall have a period of thirty (30) days after the applicable Possession Date to
provide Landlord with a list (“Punch List”) of any defective, incomplete or
unsatisfactory items with respect to Landlord’s Work and the condition of the
Premises as described herein.

- 9 -

--------------------------------------------------------------------------------

 

Landlord shall be obligated within a reasonable amount of time, not to exceed
thirty (30) days from delivery of the Punch List, to cure all undisputed items
set forth on the Punch list.

2.1.5Compliance. Landlord warrants that the improvements on or in the Premises
and Building, including the Common Areas and Landlord’s Work (other than those
constructed by Tenant or at Tenant's direction) will, upon the applicable
Possession Date, comply with the building codes that were in effect at the time
that each such improvement, or portion thereof, was constructed and also with
all applicable laws (including the Americans with Disabilities Act of 1990, as
amended [the “ADA”]), regulations, codes, ordinances, covenants, conditions,
restrictions, easements, and similar agreements (“Applicable Laws”) in effect on
the applicable Possession Date.

2.2Option Term.

2.2.1Option Right.  Landlord hereby grants Tenant two (2) option to extend the
Lease Term for all, but not less than all, of the Premises then leased by Tenant
(the "Renewal Premises") for a period of three (3) years (the "Option Term"),
which option shall be exercisable only by written notice delivered by Tenant to
Landlord as provided below, provided that, as of the date of delivery of such
notice, Tenant is not in default under this Lease (after written notice and
expiration of any applicable cure period).  Upon the proper exercise of such
option to extend, and provided that,  Tenant is not in default under this Lease
(after written notice and expiration of any applicable cure period), the Lease
Term shall be extended for a period of three (3) years.  The rights contained in
this Section 2.2 shall be personal to the Original Tenant (any reference to
Original Tenant shall include any Permitted Transferee as defined in Section
14.8) and may only be exercised by the Original Tenant (and not any assignee,
sublessee or other transferee of the Original Tenant's interest in this Lease)
if the Original Tenant occupies the entire Renewal Premises and is then
operating within the Renewal Premises for the Permitted Use.  If Tenant does not
timely exercise its option to extend, as set forth in this Section 2.2, then the
option to extend, as set forth in this Section 2.2, shall terminate, and Tenant
shall have no further options to extend the Lease Term.

2.2.2Base Rent during Option Term.  The Base Rent payable by Tenant, on an
annual per rentable square foot basis during each Option Term, if applicable
(the "Option Rent"), shall be equal to 95% of the Office Fair Market Rent Rate
(as defined hereinbelow). "95% of the Office Fair Market Rent Rate" for purposes
of determining the Option Rent for the Renewal Premises during the Option Term
shall be equal to ninety five percent (95%) of the base rent, calculated on an
annual per rentable square foot basis, including all escalations, at which
tenants, as of the commencement of the Option Term, are leasing non-sublease,
non-encumbered, non-equity, non-renewal, non-expansion, fully permitted office
space comparable in size, location and quality to the Renewal Premises, for a
lease term of three (3) years or longer, for general office use, in an arm’s
length transaction, which comparable space is located in the Project and in the
Comparable Buildings (as defined hereinbelow) (collectively, the "Comparable
Office Transactions"), and which Comparable Office Transactions have been
entered into within the nine (9) month period prior to Landlord's delivery of
the Rent Notice (as defined below). The Office Fair Market Rent for purposes of
this Lease, the term "Comparable Buildings" shall mean other buildings
containing offices, which buildings are located in the proximity of the Project
and possess similar attributes.

2.2.3Exercise of Options.  The options contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the following manner:  (i) Tenant shall
deliver written notice to Landlord not less than nine (9) months prior to the
expiration of the initial Lease Term or the immediately preceding term, as
applicable; (ii) Landlord, within thirty (30) days after receipt of Tenant's
notice, shall deliver notice (the "Option Rent Notice") to Tenant setting forth
the Option Rent; and (iii) thereafter, Tenant shall be entitled to engage in
good faith negotiations regarding the Option Rent for a period of up to thirty
(30) days following receipt of the Option Rent Notice (the "Negotiation
Period").  Tenant shall reply to the Option Rent Notice with an Option Exercise
Notice, and in such Option Exercise Notice, Tenant shall specify whether Tenant
accepts the Option Rent set forth in Landlord's Option Rent Notice, whether
Tenant elects to determine Option Rent pursuant to the arbitration procedure set
forth in Section 2.2.4 below, or whether the Option Rent shall be as agreed upon
by Landlord and Tenant during the Negotiation Period, if any.

- 10 -

--------------------------------------------------------------------------------

 

2.2.4Determination of Option Rent.  In the event Tenant elects to determine
Option Rent through arbitration, then each party shall make a separate
determination of the Option Rent and, within five (5) business days after
Landlord's receipt of the Option Exercise Notice (the fifth (5th) business day
referred to as the "Outside Submittal Date"), concurrently exchange such
determinations and such determinations shall be submitted to arbitration in
accordance with Sections 2.2.4.1 through 2.2.4.7 below.  

2.2.4.1Landlord and Tenant shall each appoint one arbitrator who shall be, a
real estate broker who shall have been active over the five (5) year period
ending on the date of such appointment in the leasing of commercial mixed-use
office, retail properties in the South Bay area of California.  Each such
arbitrator shall be appointed within fifteen (15) days after the Outside
Submittal Date.  Landlord and Tenant may consult with their selected arbitrators
prior to appointment and may select an arbitrator who is favorable to their
respective positions.  The arbitrators so selected by Landlord and Tenant shall
be deemed "Advocate Arbitrators."

2.2.4.2The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance.  The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord's
counsel and Tenant’s counsel.

2.2.4.3The determination of the Neutral Arbitrator shall be limited solely to
the issue of whether Landlord's or Tenant's submitted Option Rent is the closest
to the actual Option Rent, taking into account the requirements of Section 2.2.2
of this Lease, as determined by the Neutral Arbitrator.  The Neutral Arbitrator
shall, within thirty (30) days of the appointment of the Neutral Arbitrator,
select either Landlord's or Tenant's submitted Option Rent for the applicable
Option Term, and shall notify Landlord and Tenant thereof within such
timeframe.  

2.2.4.4The decision of the Neutral Arbitrator shall be binding upon Landlord and
Tenant.

2.2.4.5If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within fifteen (15) business days after the applicable Outside Submittal Date,
the Advocate Arbitrator appointed by one of them shall reach a decision, notify
Landlord and Tenant thereof, and such arbitrator's decision shall be binding
upon Landlord and Tenant.

2.2.4.6If the two Advocate Arbitrators fail to agree upon and appoint a Neutral
Arbitrator, or both parties fail to appoint Advocate Arbitrators, then the
appointment of the Neutral Arbitrator or any Advocate Arbitrator shall be
dismissed and the Option Rent to be decided shall be forthwith submitted to
arbitration pursuant to the expedited arbitration provisions as set forth in
Exhibit H, but subject to the instruction set forth in this Section 2.2.4.

2.2.4.7Each party shall be responsible for the payment of its own Advocate
Arbitrator, and the Neutral Arbitrator shall be paid equally by the parties.

2.2.4.8In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any corresponding payment to the other party.

- 11 -

--------------------------------------------------------------------------------

 

ARTICLE 3

BASE RENT

3.1In General.  From and after the Lease Commencement Date, Tenant shall pay
Base Rent as set forth in Section 4 of the Summary, without prior notice or
demand, to Landlord or Landlord's agent at the management office of the Project,
or, at Landlord's option, at such other place as Landlord may from time to time
designate in writing, in good funds by pre-authorized debit or wire transfer
(and not by check), which at the time or times of payment represents legal
tender for public and private debts in the United States of America.  Base Rent
shall be payable in equal monthly installments as set forth in Section 4 of the
Summary in advance on or before the first (1st) day of each and every calendar
month during the Lease Term, without any setoff or deduction whatsoever (except
as otherwise expressly provided herein).  If the Lease Commencement Date falls
on a day of the month other than the first day of such month, the Base Rent for
the partial month from the Lease Commencement Date to the last day of the
calendar month in which the Lease Commencement Date occurs will be prorated and
paid on the first (1st) day of the following calendar month. Rent (as defined
below in Section 4.2) for any fractional month shall accrue on a daily basis for
the period from the date such payment is due to the end of such calendar month
or to the end of the Lease Term at a rate per day which is equal to 1/365 of the
applicable annual Rent.  All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.

3.2Abated Base Rent.  Notwithstanding anything in Section 3.1 above, to the
contrary, Tenant shall not be obligated to pay the monthly Base Rent
attributable to the Premises for months 1 through 5 of the initial Lease Term
(i.e. the first five (5) full calendar months following the Lease Commencement
Date) (the “Rent Abatement Period”), provided, however, if the Lease
Commencement Date is other than the first day of a calendar month, then Tenant
shall pay a prorated portion of the Base Rent for the partial month from the
Lease Commencement Date to the last day of the calendar month in which the Lease
Commencement Date occurs as described in Section 3.1.

ARTICLE 4

ADDITIONAL RENT

4.1General Terms.  In addition to paying the Base Rent specified in Article 3 of
this Lease, from and after the start of calendar year 2017, Tenant shall pay
"Tenant's Share" of the annual "Direct Expenses," as those terms are defined in
Sections 4.2.6 and 4.2.2 of this Lease, respectively, which are in excess of the
amount of Direct Expenses applicable to the "Base Year," as that term is defined
in Section 4.2.1, below; provided, however, that in no event shall any decrease
in Direct Expenses for any "Expense Year," as that term is defined in
Section 4.2.3 below, below Direct Expenses for the Base Year entitle Tenant to
any decrease in Base Rent or any credit against sums due under this Lease.  Such
payments by Tenant, together with any and all other amounts payable by Tenant to
Landlord pursuant to the terms of this Lease other than Base Rent, are
hereinafter collectively referred to as the "Additional Rent", and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent."  All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent.  Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.  

4.2Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1"Base Year" shall mean the period set forth in Section 5 of the Summary.

4.2.2"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

- 12 -

--------------------------------------------------------------------------------

 

4.2.3"Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any full Expense Year involved in any such
change.

4.2.4"Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, or operation of the Project, or any portion thereof. Without limiting
the generality of the foregoing, Operating Expenses shall specifically include
any and all of the following, provided,  that any expenses, costs and/or amounts
were charged for such items during the Base Year:  (i) the cost of supplying all
utilities, the cost of operating, repairing, and maintaining the utility,
telephone, mechanical, sanitary, storm drainage, and elevator systems, and the
cost of maintenance and service contracts in connection therewith; (ii) the cost
of licenses, certificates, permits and inspections, and the costs incurred in
connection with a governmentally mandated transportation system management
program or similar program; (iii) the cost of all insurance carried by Landlord
in connection with the Project as reasonably determined by Landlord; (iv) the
cost of landscaping, relamping, and all supplies, tools, equipment and materials
used in the operation, repair and maintenance of the Project, or any portion
thereof; (v) the cost of parking area operation, repair, and maintenance; (vi)
fees and other costs, including management and/or incentive fees (provided such
management and/or incentive fees do not to exceed 10% of the Operating
Expenses), legal fees and accounting fees, of all contractors and consultants in
connection with the management, operation, maintenance and repair of the
Project; (vii) payments under any equipment rental agreements and the fair
rental value of any management office space, provided the fair rent value of
such management office was charged during the Base Year; (viii) subject to item
(f), below, wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons engaged in the operation, maintenance and
security of the Project; (ix) costs under any instrument pertaining to the
sharing of costs by the Project; (x) operation, repair, and maintenance of all
systems and equipment and components thereof of the Project; (xi) the cost of
janitorial, alarm, security and other services, replacement repair and
maintenance of wall and floor coverings, ceiling tiles and fixtures in common
areas, curbs and walkways, repair to roofs; (xii) amortization (including
interest on the unamortized cost) over such period of time as Landlord shall
reasonably determine, of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof; (xiii) the cost of capital improvements or other costs incurred
in connection with the Project (A) which are intended to effect economies in the
operation or maintenance of the Project, or any portion thereof, or to reduce
current or future Operating Expenses or to enhance or improve the safety or
security of the Project or its occupants, (B) that are required to comply with
present or anticipated conservation programs, (C) which are replacements or
modifications of nonstructural items located in the Common Areas required to
keep the Common Areas in good order or condition, or that are required under any
governmental law or regulation; provided, however, that any capital expenditure
shall be amortized (including interest on the amortized cost at four percent
[4%] per annum) over such period of time as Landlord shall reasonably determine;
and (provided the annual amortized cost does not exceed the actual cost savings
realized and such savings do not redound primarily to the benefit of any
particular tenant); (xiv) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute "Tax Expenses" as that term is defined in
Section 4.2.5, below; and (xv)  payments under any easement, license,
declaration, or restrictive covenant pertaining to the sharing of costs by the
Building, including, without limitation, any covenants, conditions and
restrictions affecting the Property, and reciprocal easement agreements
affecting the Property, any parking licenses, and any agreements with transit
agencies affecting the Property (collectively, "Underlying
Documents").  Notwithstanding the foregoing, for purposes of this Lease,
Operating Expenses shall not, however, include:

(a)costs related to activities or occurrences involving specific tenants of the
Project as opposed to all of the tenants of the Project in general including
without limitation legal fees (including settlements, judgments or awards),
space planners' fees, advertising and promotional expenses, brokerage fees or
finders’ fees, and costs, including permit, license and inspection costs,
incurred with respect to the installation of tenant improvements made for new
tenants initially occupying space in the Project after the

- 13 -

--------------------------------------------------------------------------------

 

Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project or parking facilities);

(b) depreciation, interest and principal payments on mortgages and other debt
costs, if any, penalties and interest, and except as set forth in items (xii),
(xiii), and (xiv) above, costs of capital repairs and alterations, and costs of
capital improvements and equipment;

(c)costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;

(d)any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(e)costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;

(f)the wages and benefits of any employee at or above the grade of property
manager, and wages, salaries and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-a-vis time spent on matters unrelated to operating and managing the
Project;

(g)amount paid as ground rental for the Project by the Landlord;

(h)except as provided in the Lease, Project management fee, overhead and profit
increment paid to the Landlord or to subsidiaries or affiliates of the Landlord
for services in the Project to the extent the same exceeds the costs of such
services rendered by qualified, professional unaffiliated third parties on a
competitive basis;

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated for profit by or through the Landlord;

(j)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;

(k)all items, utilities, and services for which Tenant or any other tenant in
the Project reimburses Landlord or that are reimbursable to Landlord, or which
Landlord provides selectively to one or more tenants (other than Tenant) without
reimbursement (e.g. overtime HVAC costs);

(l)any costs expressly excluded from Operating Expenses elsewhere in this Lease;

- 14 -

--------------------------------------------------------------------------------

 

(m)rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;

(n)costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees, vendors, contractors, or providers of materials or
services;

(o)costs incurred to comply with laws relating to the removal, remediation or
disposal of hazardous material (as defined under applicable law), not caused by
Tenant or its agents, in the Building or on the Project not caused by Tenant or
its agents;

(p)costs of repairs incurred by reasons of fire or other casualty or
condemnation;

(q)income or franchise taxes or such other taxes imposed upon or measured by
Landlord's income from the operation of the Project; inheritance or estate taxes
of Landlord;

(r)any amounts paid to affiliates of Landlord for services to the Project which
are in excess of commercially reasonable rates for such services;

(s)reserves for future costs;

(t)costs incurred by Landlord for the repair and maintenance of the Project that
are covered by guaranties or service contracts;

(u)interest, late charges, and penalties on any costs not resulting from the
actions of Tenant;

(v)any and all costs incurred in procuring, retaining. negotiating, amending,
extending, administering, or terminating leases with any other existing or
prospective tenants, including, without limitation, brokerage commissions and
architectural, engineering and legal fees;

(w)costs attributable to enforcing leases against other tenants in the Project,
such as attorney's fees, court costs, adverse judgments, and similar costs;

(x)costs of repairing or replacing any structural components of improvements of
the Project;

(y)any cost of initially constructing the Project and installing the Common
Areas (including without limitation all paving areas, driveways, aisles,
sidewalks, or in correcting any design or construction defects therein); and

(z)except as set forth in Section 4.2.4(xiii), the cost of capital improvements
or other capital costs incurred in connection with the renovation or replacement
of capital improvements.

 

It is agreed that Operating Expenses shall be reduced by all cash discounts,
trade discounts or quantity discounts received by Landlord or Landlord's
managing agent, in the purchase of goods, utilities or services in connection
with the operation of the Project.  In the calculation of expenses hereunder, it
is agreed that no expense shall be charged more than once.  Landlord shall use
diligent efforts to effect an equitable proration of bills for services rendered
to the Project.

- 15 -

--------------------------------------------------------------------------------

 

If the Project is not ninety-five percent (95%) occupied during all or a portion
of the Base Year or any Expense Year, Landlord shall make an appropriate
adjustment to the components of Operating Expenses for such year to determine
the amount of Operating Expenses that would have been incurred had the Project
been ninety-five percent (95%) occupied; and the amount so determined shall be
deemed to have been the amount of Operating Expenses for such year.  Operating
Expenses (including for the Base Year) shall not include market-wide cost
increases due to extraordinary circumstances, including, but not limited to,
Force Majeure, boycotts, strikes, conservation surcharges, embargoes or
shortages, or amortized costs relating to capital improvements except as set
forth in Section 4.2.4(xiii).  

4.2.5Taxes.

4.2.5.1"Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof. For purposes of this Lease,
Tax Expenses shall be calculated as if the tenant improvements in the Building
were fully constructed and the Building and all tenant improvements in the
Building were fully assessed for real estate tax purposes. If any general or
special assessment is levied against the Building or Property, such assessment
will be charged over the longest time-period allowed by law for Landlord's
payment thereof.

4.2.5.2Tax Expenses shall include, without limitation:  (i) Any tax on the rent
or other income from the Project, or any portion thereof, or as against the
business of leasing the Project, or any portion thereof; (ii) Any assessment,
tax, fee, levy or charge in addition to, or in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax, it being acknowledged by Tenant and
Landlord that Proposition 13 was adopted by the voters of the State of
California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and (iv) Any assessment, tax, fee, levy or charge, upon
this transaction or any document to which Tenant is a party, creating or
transferring an interest or an estate in the Premises.

4.2.5.3Any costs and expenses (including, without limitation, reasonable
attorneys' and consultants' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred.  Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year.  If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant's Share of any such increased Tax
Expenses.  Notwithstanding anything to the

- 16 -

--------------------------------------------------------------------------------

 

contrary contained in this Section 4.2.5, there shall be excluded from Tax
Expenses (i) all profits taxes, capital levy, franchise taxes, taxes on gross
receipts, gift taxes, capital stock taxes, inheritance and succession taxes,
estate taxes, federal and state income taxes, and other taxes to the extent
applicable to Landlord's general or net income (as opposed to rents, receipts or
income attributable to operations at the Project), (ii) any items included as
Operating Expenses, and (iii) any items paid by Tenant under Section 4.5 of this
Lease.

4.2.5.4The amount of Tax Expenses for the Base Year attributable to the
valuation of the Project, inclusive of tenant improvements, shall be known as
the "Base Taxes".  If in any comparison year subsequent to the Base Year, the
amount of Tax Expenses decreases below the amount of Base Taxes, then for
purposes of all subsequent comparison years, including the comparison year in
which such decrease in Tax Expenses occurred, the Base Taxes, and therefore the
Base Year, shall be decreased by an amount equal to the decrease in Tax
Expenses.

4.2.6"Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.  Tenant's Share was calculated by dividing the number of rentable
square feet of the Premises by the total rentable square feet in the Project
(and is subject to change based on re-measurement of the Premises as set forth
in Section 1.2). Landlord shall have the right from time to time to redetermine
the rentable square feet of the Project (excluding the Premises), and Tenant's
Share shall be appropriately adjusted to reflect any such determination.  If
Tenant's Share is adjusted pursuant to the foregoing, then, as to the Expense
Year in which such adjustment occurs, Tenant's Share for such year shall be
determined on the basis of the number of days during such Expense Year that each
such Tenant's Share was in effect.

4.3Cost Pools.  Landlord shall have the right, from time to time, to equitably
allocate some or all of the Direct Expenses for the Project among different
portions or occupants of the Project (the "Cost Pools"), in Landlord's
reasonable discretion.  Such Cost Pools may include, but shall not be limited
to, the office space tenants of a building of the Project or of the Project, and
the retail space tenants of a building of the Project or of the Project.  The
Direct Expenses within each such Cost Pool shall be allocated and charged to the
tenants within such Cost Pool in an equitable manner.

4.4Calculation and Payment of Additional Rent.  If for any Expense Year ending
or commencing within the Lease Term, Tenant's Share of Direct Expenses for such
Expense Year exceeds Tenant's Share of Direct Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, an amount equal to the excess (the
"Excess").

4.4.1Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall
furnish to Tenant within ninety (90) days following the end of each Expense
Year, a statement (the "Statement") which shall state the Direct Expenses
incurred or accrued for such preceding Expense Year, and which shall indicate
the amount of the Excess.  Upon receipt of the Statement for each Expense Year
commencing or ending during the Lease Term, if an Excess is present, Tenant
shall pay, with its next installment of Base Rent due, the full amount of the
Excess for such Expense Year, less the amounts, if any, paid during such Expense
Year as "Estimated Excess," as that term is defined in Section 4.4.2, below, and
if Tenant paid more as Estimated Excess than the actual Excess, Tenant shall
receive a credit in the amount of Tenant's overpayment against Rent next due
under this Lease.  The failure of Landlord to timely furnish the Statement for
any Expense Year shall not prejudice Landlord or Tenant from enforcing its
rights under this Article 4., provided that Landlord has cured such failure
within thirty (30) days of prior written notice from Tenant. Even though the
Lease Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Share of Direct Expenses for the Expense Year
in which this Lease terminates, if an Excess if present, Tenant shall within
thirty (30) days’ pay to Landlord such amount, and if Tenant paid more as
Estimated Excess than the actual Excess, Landlord shall, within sixty (60) days,
deliver a check payable to Tenant in the amount of the overpayment.  The
provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term.

- 17 -

--------------------------------------------------------------------------------

 

4.4.2Tenant’s Right to Audit of Direct Expenses. So long as no Event of Default
(as defined in Article 19) exists, which remains uncured, Tenant shall have the
right, at Tenant's own expense, for a period of two (2) years following receipt
of each Statement (or when such Statement was supposed to be furnished to
Tenant), and upon not less than thirty (30) days' prior written notice to
Landlord, to review Landlord’s books and records, including underlying
documents, invoices and billing statements at Landlord’s office during usual
business hours relating to the Direct Expenses for the prior Expense Year. With
regard to such review, Landlord agrees to cooperate reasonably with Tenant in
providing additional documentation or answering any questions which Tenant might
have, and Landlord and Tenant agree to work together in good faith to attempt to
resolve any disputes with regard to Tenant’s Share of Direct Expenses. If
Landlord and Tenant are unable to reach a mutual agreement the dispute shall be
resolved pursuant to the expedited arbitration provisions of Exhibit H. Tenant
shall not be entitled to require an audit more than one (1) time per Expense
Year, and in the event no audit is conducted within two (2) years following the
expiration of an Expense Year, Tenant shall have no further right to audit any
records with respect to such Expense Year.

4.4.3Statement of Estimated Direct Expenses.  In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated excess (the "Estimated Excess") as
calculated by comparing the Direct Expenses for such Expense Year, which shall
be based upon the Estimate, to the amount of Direct Expenses for the Base
Year.  The failure of Landlord to timely furnish the Estimate Statement for any
Expense Year shall not preclude Landlord from reasonably estimating the
Estimated Excess and enforcing its rights to collect any Estimated Excess under
this Article 4, nor shall Landlord be prohibited from revising any Estimate
Statement or Estimated Excess theretofore delivered to the extent
necessary.  Thereafter, Tenant shall pay, with its next installment of Base Rent
due, a fraction of the Estimated Excess for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2).  Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator.  Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.  

4.5Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1Tenant shall be liable for and shall pay ten (10) days before delinquency,
taxes levied against Tenant's equipment, furniture, fixtures and any other
personal property located in or about the Premises.  If any such taxes on
Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon thirty (30) days’
written demand repay to Landlord the taxes so levied against Landlord or the
proportion of such taxes resulting from such increase in the assessment, as the
case may be.

4.5.2If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.

4.5.3Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any taxes assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.

- 18 -

--------------------------------------------------------------------------------

 

ARTICLE 5

USE OF PREMISES

5.1Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.  

5.2Prohibited Uses.  Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project) including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect, or any Underlying Documents.  Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way damage the reputation of the Project or obstruct or interfere with
the rights of other tenants or occupants of the Building, or injure them or use
or allow the Premises to be used for any improper, unlawful purpose, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the
Premises.  Tenant shall comply with, and Tenant's rights and obligations under
the Lease and Tenant's use of the Premises shall be subject and subordinate to,
all recorded easements, covenants, conditions, and restrictions now or hereafter
affecting the Project. Landlord represents, warrants and covenants that Landlord
owns the Project in fee simple title and there will be no easements, rights,
covenants, conditions, restrictions, agreements, or other title matters
including the Underlying Documents the enforcement of which would have a
material adverse effect upon Tenant’s access or quiet enjoyment of the Premises.
Landlord agrees that throughout the Term hereof it will not amend, adopt or
enter into new Underlying Documents, covenants, conditions, restrictions,
easements or other similar agreements which would have a material adverse effect
upon Tenant’s access to or quiet enjoyment of the Premises, unless it is
required by Applicable Laws to do so.

ARTICLE 6

SERVICES AND UTILITIES

6.1Standard Tenant Services.  Landlord shall provide the following services on
all business days (unless otherwise stated below) during the Lease Term.

6.1.1Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating and air
conditioning ("HVAC") when reasonably necessary for normal comfort for normal
office use in the Premises from 8 A.M. to 8 P.M. Monday through Friday, and on
Saturdays from 9A.M. to 1 P.M. (collectively, the "Building Hours"), except for
the date of observation of New Year's Day, Independence Day, Labor Day, Memorial
Day, Thanksgiving Day, Christmas Day and, at Landlord's discretion, other
nationally recognized holidays which are observed by other buildings comparable
to and in the vicinity of the Building (collectively, the "Holidays").

6.1.2Landlord shall provide adequate electrical wiring and facilities for
connection to Tenant's lighting fixtures and incidental use equipment, provided
that (i) the connected electrical load of the incidental use equipment does not
exceed an average of two (2) watts per usable square foot of the Premises,
excluding specific rated 120v equipment such as copiers, scanners, etc.,
calculated during Building Hours, on a monthly basis, and the electricity so
furnished for incidental use equipment will be at a nominal one hundred twenty
(120) volts and no electrical circuit for the supply of such incidental use
equipment will require a current capacity exceeding twenty (20) amperes, and
(ii) the connected electrical load of Tenant's lighting fixtures does not exceed
an average of one (1) watt per usable square foot of the Premises, excluding
125% of the code required, Load Continuous Load

- 19 -

--------------------------------------------------------------------------------

 

(“LCL”), calculated during Building Hours, upon a monthly basis, and the
electricity so furnished for Tenant's lighting will be at a nominal two hundred
seventy-seven (277) volts, which electrical usage shall be subject to applicable
laws and regulations, including Title 24.  Tenant shall bear the cost of
replacement of lamps, starters and ballasts for non-Building standard lighting
fixtures within the Premises.

6.1.3Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Premises and Building Common
Areas.

6.1.4Landlord shall provide janitorial services to the Premises Monday through
Friday after Building Hours, except the date of observation of the Holidays, in
and about the Premises and window washing services in a manner consistent with
other comparable buildings in the vicinity of the Building.

6.1.5Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, and shall have one elevator
available at all other times, including on the Holidays.

6.1.6Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems. After hours HVAC will be chargeable to Tenant at a rate of
$100.00 per hour.

6.2Overstandard Tenant Use.  Tenant shall not, without Landlord's prior written
consent (which shall not be unreasonably withheld, conditioned or delayed), use
heat-generating machines other than normal office machines incidental to the
conduct of general office business, or equipment or lighting other than Building
standard lights in the Premises, which affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished for the Premises by Landlord pursuant to the terms of Section 6.1 of
this Lease.  If Tenant uses water, electricity, heat or air conditioning in
excess of that supplied by Landlord pursuant to Section 6.1 of this Lease,
Tenant shall pay to Landlord, within thirty (30) days of billing, the actual
additional cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption; and if Tenant is a habitual user of
such excess services, Landlord may require Tenant to install devices to
separately meter any increased use and in such event Tenant shall pay the actual
increased cost directly to Landlord, as Additional Rent, at the actual rates
charged by the public utility company furnishing the same, including the cost of
installing, testing and maintaining of such additional metering
devices.  Tenant's use of electricity shall never exceed the capacity of the
feeders to the Project or the risers or wiring installation, and subject to the
terms of Section 29.31, below, Tenant shall not install or use or permit the
installation or use of any computer or electronic data processing equipment in
the Premises other than those incidental to the conduct of general office
business, without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed.  If Tenant desires to use heat,
ventilation or air conditioning during hours other than those for which Landlord
is obligated to supply such utilities pursuant to the terms of Section 6.1 of
this Lease, Tenant shall give Landlord such prior notice, if any, as Landlord
shall from time to time establish as appropriate, of Tenant's desired use in
order to supply such utilities, and Landlord shall supply such utilities to
Tenant the hourly cost set forth above in Section 6.1.6 (which shall be treated
as Additional Rent).

6.3Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control;

- 20 -

--------------------------------------------------------------------------------

 

and such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant's use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease, except that if such failure to furnish services results from the
negligence or willful misconduct of Landlord or Landlord’s agent, or continues
in excess of three (3) consecutive days, and as a result thereof Tenant is
unable to operate its business from the Premises, then, in such event, Tenant’s
Base Rent and regularly recurring Additional Rent hereunder shall abate during
the period thereof. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6.

6.4Additional Services.  Landlord shall have the right, but not the obligation,
to provide any additional services which may be requested by Tenant, including,
without limitation, locksmith, excess utilities, and additional repairs and
maintenance, provided that Tenant shall pay to Landlord the sum of all costs to
Landlord of such additional services plus a fifteen percent (15%) administration
fee within ten (10) days after billing therefor.

ARTICLE 7

REPAIRS

7.1Tenant’s Repair Obligations. Subject to the provisions of this Lease relating
to Landlord's maintenance and repair obligations, condemnation and damage and
destruction and Landlord's obligations set forth in Section 6, Tenant shall, at
Tenant's own expense, keep the Premises, including all improvements, fixtures,
furnishings, furniture, and systems and equipment therein (including, without
limitation, plumbing fixtures and equipment such as dishwashers, garbage
disposals, and insta-hot dispensers), and the floor or floors of the Premises,
in good order, repair and condition at all times during the Lease Term.  In
addition, Tenant shall, at Tenant's own expense and within a reasonable period
of time following written notice from Landlord, promptly and adequately repair
all damage to the Premises and replace or repair all damaged, broken, or worn
fixtures and appurtenances, except for damage caused by ordinary wear and tear
or beyond the reasonable control of Tenant; provided however, that, at
Landlord's option, or if Tenant fails to make such repairs within fifteen (15)
days following written notice from Landlord (or if such repairs cannot
reasonably be completed within such fifteen (15) day period and Tenant shall
fail to commence such repairs within fifteen (15) days after notice and proceed
diligently to completion thereafter), Landlord may, but need not, make such
repairs and replacements, and Tenant shall pay Landlord the cost thereof, plus
an administrative charge equal to ten percent (10%) of the cost thereof to
reimburse Landlord for all overhead, general conditions, fees and other costs or
expenses arising from Landlord's involvement with such repairs and replacements
within thirty (30) days after Tenant’s receipt of paid invoices from Landlord.
Subject to Section 10.6, (Waiver of Subrogation), Landlord will be responsible
for the repair of any damages to the Premises caused by the negligence or
willful misconduct of Landlord, its agents, employees or contractors.

7.2Landlord’s Repair Obligations. Notwithstanding the foregoing provisions,
Landlord, at its sole cost and expense without reimbursement from Tenant, shall
be responsible for the maintenance and repairs of the structural elements of the
Building and the Premises, the exterior walls, foundation and roof of the
Building, and the base building systems and equipment of the Building and Common
Areas, except to the extent that such repairs are required due to the negligence
or willful misconduct of Tenant, its agents, contractors, employees, licensees
and/or invitees (while in the Premises); provided, however, that if such repairs
are due to the negligence or willful misconduct of Tenant, its agents,
contractors, employees, licensees and/or invitees (while in the Premises),
Landlord shall nevertheless make such repairs at Tenant's expense, or, if
covered by Landlord's insurance, Tenant shall only be obligated to pay any
deductible in connection therewith.  Landlord may enter the Premises at all
reasonable times upon not less than forty-eight (48) hours’ notice, to make such
repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall be required
herein, or desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree. Tenant
hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect. In the event
of the failure of Landlord to comply with any of its maintenance or repair
obligations with

- 21 -

--------------------------------------------------------------------------------

 

respect to the Premises within fifteen (15) days after Landlord has received
written notice thereof from Tenant (or if such repairs cannot reasonably be
completed within such fifteen (15) day period and Landlord shall fail to
commence such repairs within fifteen (15) days after notice and proceed
diligently to completion thereafter), then Tenant, following a second 15-day
written notice,  may either: (i) if Landlord’s failure to make the required
repairs has a material adverse effect upon Tenant’s access, use or occupancy of
the Premises, terminate this Lease, provided, however, in the event that
Landlord disputes Tenant’s right to terminate the Lease pursuant to this
subsection (i) by providing written notice thereof to Tenant within the second
15-day notice period, then the dispute will be resolved pursuant to the
expedited arbitration provisions set forth in Exhibit H, and if the arbitrator’s
determination is that Landlord has the obligation to make the required repairs
and the failure to do so has a material adverse effect upon Tenant’s access, use
or occupancy of the Premises, then Landlord shall have a reasonable time, not to
exceed thirty (30) days from the arbitrator’s notice, to complete such repairs,
in which case Tenant shall not be entitled to terminate this Lease); or (ii)
prosecute such repairs itself, and in the event Landlord fails to reimburse
Tenant for the cost of such repairs within thirty (30) days of written invoice
thereof from Tenant, apply the reasonable cost of such repairs, plus an
administrative charge equal to ten percent (10%) of the cost thereof against the
next maturing monthly installment or installments of Base Rent due hereunder.
Notwithstanding the above, in the case of an emergency affecting safety or
access, Tenant shall have the right to immediately prosecute any and all repairs
and shall deliver contemporaneous written notification to Landlord of the
emergency and related repairs, and, in the event Landlord does not reimburse
Tenant for the reasonable costs of such repairs within thirty (30) days after
Landlord’s receipt of paid invoices from Tenant, offset the cost of such repairs
against the next maturing monthly installment or installments of Rent due
hereunder; provided further that if contemporaneous written notice is not
practicable, as determined by Tenant in its reasonable judgment, then Tenant
shall provide such written notice as soon thereafter as reasonably practicable.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1Landlord's Consent to Alterations.  After completion of Tenant’s Work, Tenant
may not make any improvements, alterations, additions or changes to the Premises
or any mechanical, plumbing or HVAC facilities or systems pertaining to the
Premises (collectively, the "Alterations") without first procuring the prior
written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than thirty (30) days prior to the commencement
thereof, and which consent shall not be unreasonably withheld by Landlord,
provided it shall be deemed reasonable for Landlord to withhold its consent to
any Alteration which adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the Building.  The
construction of the initial improvements to the Premises, including Tenant’s
Work, shall be governed by the terms of the Tenant Work Letter and Article 2 and
not the terms of this Article 8. Notwithstanding the above provisions, Tenant
shall be entitled to construct and install an internal staircase between the 3rd
Floor Premises and the 4th Floor Premises without Landlord’s prior written
consent but subject to Landlord’s approval of the plans and specifications and
working drawings, and subject to the requirements set forth in Sections 8.2, 8.3
and 8.4 below. Furthermore, in the event that Tenant does in fact install such
internal staircase, then Tenant agrees to remove same and repair all damages
resulting therefrom so as to place the 3rd Floor Premises and the 4th Floor
Premises into the same condition as they existing prior to the installation of
such staircase upon the expiration of the Term or earlier termination of the
Lease other than with regard to a termination resulting from a casualty,
condemnation, or Landlord’s default. Landlord shall not charge Tenant with any
review or oversight fees in connection with its review and approval of Tenant’s
plans and specifications relating to said staircase. From time to time during
the Lease Term after completion of Tenant’s Work, Tenant may, at its own expense
and after giving Landlord written notice of its intention to do so, make
Alterations, in and to the non-structural, non-mechanical portions of the
interior of the Premises as it may find necessary or convenient for its
purposes, provided that the value of the Premises is not thereby diminished, and
provided further, that no Alterations costing in excess of One Hundred Thousand
Dollars ($100,000.00) in the aggregate in any twelve (12) consecutive month
period may be made without first obtaining Landlord’s prior written approval,
which approval shall not be unreasonably withheld, delayed or conditioned.  In
addition, no Alterations shall be made to any structural portions of the
Premises, mechanical systems, or to the exterior of the Premises, including
without limitation, the exterior walls or roof of the Premises, nor shall Tenant

- 22 -

--------------------------------------------------------------------------------

 

erect any mezzanine, unless and until the written consent and approval of
Landlord shall have first been obtained, which approval may be given or withheld
in Landlord’s reasonable discretion. Notwithstanding any other provisions of
this Lease to the contrary, Tenant shall be permitted to reuse the existing mast
on the roof for mounting antenna/telecommunication purposes as well as existing
conduits required from the roof to Tenant’s Premises and to the Building’s low
voltage riser room, as required per Tenant’s installation of Tenant’s data and
communication system. Tenant shall also be allowed access, at reasonable times
and upon not less than twenty-four (24) hours’ notice to Landlord, to the
Building’s common data/telecom room as needed for installation and maintenance
of Tenant’s communication system. Tenant’s use of the existing equipment will be
at Tenant’s sole cost and expense, and on an “AS-IS” basis, without any warranty
or representation by Landlord. Tenant will be entitled to reasonable access to
the roof upon not less than twenty-four (24) hours’ prior written notice to
Landlord for purposes of maintaining the above-described equipment. All
Alterations shall be done in a good and workmanlike manner, in compliance with
all Applicable Laws and diligently prosecuted to completion to the end that the
Premises shall at all times be a complete unit except during the period of work.

8.2Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant from a list provided and approved by Landlord, the
requirement that upon Landlord's request, Tenant shall, at Tenant's expense,
remove such Alterations upon the expiration or any early termination of the
Lease Term.  Tenant shall construct such Alterations and perform such repairs in
a good and workmanlike manner, in conformance with any and all applicable
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit, issued by the City of Manhattan Beach, all in
conformance with Landlord's construction rules and regulations; provided,
however, that prior to commencing to construct any Alteration, Tenant shall meet
with Landlord to discuss Landlord's design parameters and code compliance
issues.  In the event Tenant performs any Alterations in the Premises which
require or give rise to governmentally required changes to the "Base Building,"
as that term is defined below, then Landlord shall, at Tenant's expense, make
such changes to the Base Building.  The "Base Building" shall include the
structural portions of the Building, and the public restrooms, elevators, exit
stairwells and the systems and equipment located in the internal core of the
Building on the floor or floors on which the Premises are located.  In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the Project.  Tenant shall not use
(and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord's reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas.  In
addition to Tenant's obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County of Los Angeles in accordance with
Section 8182 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Project construction manager a
reproducible copy of the "as built" drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

8.3Payment for Improvements.  If payment is made by Tenant directly to
contractors, Tenant shall (i) comply with Landlord's requirements for final lien
releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord's standard contractor's rules and
regulations.  If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to ten percent (10%) of the cost of such work to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's involvement with such work.  If Tenant does
not order any work directly from Landlord, Tenant shall reimburse Landlord for
Landlord's reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord's review of such work.  At Landlord's
option, prior to the commencement of construction of any Alteration, Tenant
shall provide Landlord with the reasonably anticipated cost thereof, which
Landlord shall disburse during construction pursuant to Landlord's standard,
commercially reasonable disbursement procedure.

- 23 -

--------------------------------------------------------------------------------

 

8.4Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's All Risk" insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably approve, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof.  In addition, Tenant's contractors and
subcontractors shall be required to carry Commercial General Liability Insurance
in an amount reasonably approved by Landlord and otherwise in accordance with
the requirements of Article 10 of this Lease.  Landlord may, in its discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of such Alterations and naming Landlord as a co-obligee.

8.5Landlord's Property.  Except as otherwise expressly set forth herein, all
Alterations, improvements, fixtures, equipment and/or appurtenances (except
movable furniture and equipment belonging to Tenant) which may be installed or
placed in or about the Premises by Tenant, from time to time, shall be at the
sole cost of Tenant and shall upon termination of the Lease become the property
of Landlord, except that Tenant may remove any readily removable Alterations,
improvements, fixtures and/or equipment installed by Tenant, provided Tenant
repairs any damage to the Premises and Building caused by such
removal.  Furthermore, Landlord may, by written notice to Tenant prior to the
end of the Lease Term, or given following any earlier termination of this Lease,
require Tenant, at Tenant's expense, to remove any Alterations and/or
improvements and/or systems and equipment within the Premises installed by
Tenant (excluding Tenant’s Work) and to repair any damage to the Premises and
Building caused by such removal.  If Tenant fails to complete such removal
and/or to repair any damage caused by the removal of any Alterations and/or
improvements and/or systems and equipment in the Premises, Landlord may do so
and may charge the cost thereof to Tenant.  Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.

- 24 -

--------------------------------------------------------------------------------

 

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least thirty (30) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within thirty (30) business days after notice by Landlord (provided,
however, in the event that Landlord is in the process of completing a refinance
or sale of the Building, then Landlord’s notice may shorten the time period for
Tenant’s compliance to ten (10) business days after notice by Landlord), and if
Tenant shall fail to do so, Landlord may pay the amount necessary to remove such
lien or encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.

ARTICLE 10

INSURANCE

10.1Indemnification and Waiver.  Tenant hereby assumes all risk of damage to its
property in, upon or about the Premises from any cause whatsoever, (except,
subject to the provisions of Section 10.6, for damage or injury caused by the
negligence or willful misconduct of Landlord or Landlord Parties) and Tenant
further agrees that Landlord, its partners, subpartners and their respective
officers, agents, servants, employees, and independent contractors
(collectively, "Landlord Parties") shall not be liable for, and are hereby
released from any responsibility for, any damage to property or resulting from
the loss of use thereof, which damage is sustained by Tenant.  

10.1.1Subject to the provisions of Section 10.6, Tenant shall indemnify, defend,
protect, and hold harmless the Landlord Parties from any and all claim, loss,
cost, damage, expense and liability (including without limitation court costs
and reasonable attorneys' fees) to the extent incurred in connection with or
arising from Tenant’s use and/or occupancy of the Premises (including, but not
limited to, a slip and fall), any negligent act or omission of Tenant, or of the
contractors, agents, servants, employees, licensees, invitees or guests (while
in the Premises) of Tenant or any breach of the terms of this Lease by Tenant,
either prior to, during, or after the expiration of the Lease Term, provided
that the terms of the foregoing indemnity shall not apply to the extent arising
from the negligence or willful misconduct of Landlord or the Landlord Parties or
to the extent covered by insurance maintained or required to be maintained by
Landlord hereunder.  Should Landlord be named as a defendant in any suit brought
against Tenant in connection with or arising out of Tenant's occupancy of the
Premises, for which Tenant has the obligation to indemnify Landlord pursuant to
the provisions of this Section 10.1.1, Tenant’s indemnification obligations
shall include the payment to Landlord of its costs and expenses reasonably
incurred in such suit, including without limitation, its actual professional
fees such as reasonable appraisers', accountants' and attorneys' fees.
Notwithstanding the above provisions, in no event shall Tenant be required to
indemnify Landlord with regard to Landlord’s general, indirect or consequential
damages. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.

- 25 -

--------------------------------------------------------------------------------

 

10.1.2Subject to the provisions of Section 10.6, Landlord shall indemnify,
defend, protect, and hold harmless Tenant and its officers, directors,
affiliates, agents, representatives, employees and contractors from any and all
claim, loss, cost, damage, expense and liability (including without limitation
court costs and reasonable attorneys' fees) to the extent incurred in connection
with or arising out of any negligent act or omission of Landlord, its agents,
contractors, or employees; any default or breach by Landlord in the performance
in a timely manner of any obligation on Landlord's part to be performed under
this Lease; or any occurrence in the Common Areas, provided that the terms of
the foregoing indemnity shall not apply to the extent arising from the
negligence or willful misconduct of Tenant, its agents, employees or contractors
or to the extent covered by insurance maintained or required to be maintained by
Tenant hereunder. If any action or proceeding is brought against Tenant by
reason of any of the foregoing matters, Landlord shall upon notice defend the
same at Landlord’s expense by counsel reasonably satisfactory to Tenant and
Tenant shall cooperate with Landlord in such defense. Notwithstanding the above
provisions, in no event shall Landlord be required to indemnify Tenant with
regard to Tenant’s general, indirect or consequential damages. The provisions of
this Paragraph 10.1.2 shall survive the expiration or earlier termination of
this Lease  

10.2Tenant's Compliance With Landlord's Fire and Casualty Insurance.  Tenant
shall, at Tenant's expense, comply with all insurance company requirements
pertaining to the use of the Premises.  If Tenant's conduct or use of the
Premises causes any increase in the premium for such insurance policies which is
not cured by Tenant within ten (10) days prior written notice from Landlord,
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

10.3Tenant's Insurance.  Tenant shall maintain the following coverages in the
following amounts.

10.3.1Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant's operations, and
contractual liabilities (covering the performance by Tenant of its indemnity
agreements) including a Special Form endorsement covering the insuring
provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 of this Lease, and including products and
completion operations coverage, for limits of liability on a per location basis
of not less than:

 

Bodily Injury and
Property Damage Liability

$5,000,000 each occurrence

$5,000,000 annual aggregate

Personal Injury Liability

$5,000,000 each occurrence

$5,000,000 annual aggregate

0% Insured's participation

10.3.2“All Risks” (i.e. “special form”) Physical Damage Insurance covering (i)
all office furniture, business and trade fixtures, office equipment,
free-standing cabinet work, movable partitions, merchandise and all other items
of Tenant's property on the Premises installed by, for, or at the expense of
Tenant, (ii) the "Tenant Improvements," as that term is defined in the Tenant
Work Letter, and any other improvements which exist in the Premises as of the
Lease Commencement Date (excluding the Base Building) (the "Original
Improvements"), and (iii) all other improvements, alterations and additions to
the Premises.  Such insurance shall be written on an "all risks" (i.e. “special
form”) of physical loss or damage basis, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire, flood or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.

10.3.3Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.

- 26 -

--------------------------------------------------------------------------------

 

10.3.4Tenant shall have the right to provide any of the above coverages by means
of blanket, “excess” or “umbrella” insurance policy(ies), provided that the
coverages and limits thereof provided above are met.

10.4Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such liability insurance shall (i) name Landlord, and any other
party the Landlord reasonably specifies, as an additional insured, including
Landlord's managing agent, if any; (ii) specifically cover the liability assumed
by Tenant under this Lease, including, but not limited to, Tenant's obligations
under Section 10.1 of this Lease; (iii) be issued by an insurance company having
a rating of not less than A-X in Best's Insurance Guide or which is otherwise
acceptable to Landlord and Mortgagee of Landlord and licensed to do business in
the State of California; (iv) be primary and noncontributory insurance as to all
claims thereunder and provide that any insurance carried by Landlord is excess
and is non-contributing with any insurance requirement of Tenant; and (v)
provide that said insurance shall not be canceled or coverage changed unless ten
(10) days' prior written notice shall have been given to Landlord. Tenant shall
deliver said policy or policies or certificates thereof to Landlord on or before
the Lease Commencement Date and at least ten (10) days before the expiration
dates thereof.  Further, Landlord shall have the right, from time to time, to
request copies of policies of Tenant's insurance required hereunder, which
Tenant shall thereafter provide at Landlord’s cost within ten (10) business
days.  In the event Tenant shall fail to procure such insurance, or to deliver
such policies or certificate, Landlord may, at its option, following five (5)
business days’ prior written notice, procure such policies for the account of
Tenant, and the cost thereof shall be paid to Landlord within thirty (30) days
after delivery to Tenant of bills therefor.

10.5Landlord's Insurance.  Landlord shall obtain and keep in full force
throughout the Lease Term a policy of commercial general liability and property
damage insurance (including automobile, personal injury, broad form contractual
liability and broad form property damage) insuring against all liability or
claims of liability for personal injury, death or property damage arising out
of, occasioned by or resulting from the use or occupancy of the Common Areas or
the Project, in an amount not less than $5,000,000.00 combined single
limit.  Landlord shall also obtain and keep in full force throughout the Lease
Term a policy of full replacement value "special form" insurance covering the
Building (exclusive of Tenants' personal property, Alterations and improvements)
insuring against perils included under a standard "special form" insurance
policy. The insurance coverage called for above shall comply with the same
insurance criteria as that applicable to Tenant pursuant to Section 10.4.

10.6Waiver of Subrogation.  Landlord and Tenant release each other from any
claims and demands of whatever nature for damage, loss or injury to the
Premises, Building and/or the Project, that are caused by or result from risks
or perils insured against under any insurance policies required by this Lease to
be carried by Landlord and/or Tenant.  Landlord and Tenant shall cause each
insurance policy obtained by them or either of them to provide that the
insurance company waives all right of recovery by way of subrogation against
either Landlord or Tenant in connection with any damage covered by any
policy.  Neither Landlord nor Tenant shall be liable to the other for any damage
caused by fire or any of the risks insured against under any insurance policy
required by this Lease.  Landlord and Tenant agree that their respective
insurance policies are now, or shall be, endorsed such that the waiver of
subrogation shall not affect the right of the insured to recover thereunder.
Notwithstanding the above, in the event that a party’s property is damaged as a
result of the negligence or willful misconduct of the other party, its agents,
employees or contractors, which damage is otherwise covered by the insurance
maintained or required to be maintained by the owner of the property, the owner
of the property shall nonetheless be entitled to reimbursement of its deductible
from the other party.

10.7Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord, but in no event in excess of the amounts and types of
insurance then being required by landlords of buildings comparable to and in the
vicinity of the Building.

- 27 -

--------------------------------------------------------------------------------

 

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other casualty
or any condition existing in the Premises as a result of a fire or other
casualty that would give rise to the terms of this Article 11.  If the Premises
or any Common Areas serving or providing access to the Premises shall be damaged
by fire or other casualty or be subject to a condition existing as a result of a
fire or other casualty, and the Lease is not terminated pursuant to the
provisions of Section 11.2 below, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord's reasonable control, and subject to all other terms of this Article
11, restore the Base Building including Landlord’s Work and such Common Areas at
the expense of Landlord.  Such restoration shall be to substantially the same
condition of the Base Building including Landlord’s Work and the Common Areas
prior to the casualty, except for modifications required by zoning and building
codes and other laws or by the holder of a mortgage on the Building or Project
or any other modifications to the Common Areas deemed desirable by Landlord,
which are consistent with the character of the Project, provided that access to
the Premises and any common restrooms serving the Premises shall not be
materially impaired, and a just and proportionate part of the Rent shall be
abated until so repaired and restored so that Tenant can operate its business
from a repaired and restored Premises, in an amount based upon the extent to
which the Premises are untenantable.  In no event in the case of any such
destruction shall Landlord be required to repair or replace Tenant’s
improvements or Alterations, but the Rent hereunder shall abate for the period
reasonably necessary after completion of Landlord’s repairs and restorations to
the Premises (but in no event longer than ninety (90) days) to allow Tenant to
complete its Alterations and improvements to Premises, and to enable Tenant to
conduct is business from the Premises. Prior to the commencement of
construction, Tenant shall submit to Landlord, for Landlord's review and
approval, all plans, specifications and working drawings relating thereto, and
Landlord shall approve the contractors to perform such improvement
work.  Landlord shall not be liable for any inconvenience or annoyance to Tenant
or its visitors, or injury to Tenant's business resulting in any way from such
damage or the repair thereof, except as otherwise expressly provided herein.

11.2Landlord's Option to Repair.  Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
one hundred twenty (120) days to vacate the Premises, but Landlord may so elect
only if the Building or Project shall be damaged by fire or other casualty or
cause or be subject to a condition existing as a result of a fire or other
casualty or cause, whether or not the Premises are affected, and one or more of
the following conditions is present: (i) in Landlord's reasonable judgment,
repairs cannot reasonably be completed within four hundred twenty (420) days
after the date of discovery of the damage (when such repairs are made without
the payment of overtime or other premiums); or (ii) the holder of any mortgage
on the Building or Project or ground lessor with respect to the Building or
Project shall require that the insurance proceeds or any portion thereof be used
to retire the mortgage debt, or shall terminate the ground lease, as the case
may be; (iii) the cost of repair of which is in excess of Fifty Thousand Dollars
($50,000) and is not covered by Landlord's insurance policies; or (iv) the
damage occurs during the last twelve (12) months of the Lease Term; provided,
however, that if Landlord does not elect to terminate this Lease pursuant to
Landlord's termination right as provided above, and the repairs cannot, in the
reasonable opinion of Landlord’s independent licensed architect, be completed
within one hundred and eighty (180) days after the date of discovery of the
damage, Tenant may elect, no earlier than ninety (90) days after the date of the
damage and not later than one hundred eighty days (180) days after the date of
such damage, to terminate this Lease by written notice to Landlord effective as
of the date specified in the notice, which date shall not be less than ninety
(90) days nor more than one hundred twenty (120) days after the date such notice
is given by Tenant. Landlord shall provide the determination of Landlord’s
independent licensed architect to Tenant within sixty (60) days after the date
of the damage. If Tenant disputes the opinion of Landlord’s independent licensed
architect, by providing written notice thereof to Landlord within ten (10)
business days of its receipt of Landlord’s notice of termination, based upon the
opinion of Tenant’s independent architect, and the parties are unable to resolve
the dispute, then it shall be resolved pursuant to the expedited arbitration
provisions of

- 28 -

--------------------------------------------------------------------------------

 

Exhibit H. In the event that Landlord fails to provide Tenant with notice of
Landlord’s independent licensed architect’s determination in a timely manner,
then the determination may be made by Tenant’s independent licensed architect.

11.3Tenant’s Right to Terminate, Notwithstanding the foregoing, in the event
that neither Tenant nor Landlord elects to terminate this Lease pursuant to the
provisions of Section 11.2, and all repairs to the Premises or Building or
Project required of Landlord hereunder are not completed within one hundred and
eighty (180) days following such damage or destruction, then Tenant shall be
entitled to provide a ninety (90) day written notice to Landlord of its intent
to terminate, and unless such repairs are completed within said ninety (90)
days, then this Lease shall terminate at the expiration thereof.

11.4Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the

- 29 -

--------------------------------------------------------------------------------

 

option to terminate this Lease effective as of the date possession is required
to be surrendered to the authority.  Notwithstanding the foregoing, in the event
that such taking deprives Tenant of its ability to operate its business from the
Premises for more than one hundred twenty (120) consecutive days, then Tenant
shall be entitled to terminate this Lease, upon written notice to Landlord.
Tenant shall not because of such taking assert any claim against Landlord or the
authority for any compensation because of such taking and Landlord shall be
entitled to the entire award or payment in connection therewith, except that
Tenant shall have the right to file any separate claim available to Tenant for
any taking of Tenant's Alterations, improvements, personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant.  All Rent shall be apportioned as of the date of such
termination.  If any part of the Premises shall be taken, and this Lease shall
not be so terminated, the Rent shall be equitably abated in proportion to the
loss of utilization of the Premises.  Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of The California Code of
Civil Procedure.  In the event of a temporary taking of all or any portion of
the Premises for a period of one hundred and eighty (180) days or less and such
taking does not deprive Tenant of its ability to operate its business from the
Premises for more than one hundred twenty (120) consecutive days, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
equitably abated for the period of such taking in proportion to the loss of
utilization of the Premises.  Landlord shall be entitled to receive the entire
award made in connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1Transfers.  Tenant shall not, without the prior written consent of Landlord
(which consent shall not be unreasonably withheld, conditioned or delayed),
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee").  If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the "Transfer
Premium", as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer, provided
that Landlord shall have the right to require Tenant to utilize Landlord's
standard Transfer documents in connection with the documentation of such
Transfer and, (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, business credit and personal
references and history of the proposed Transferee and any other information
reasonably required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee's business and proposed use of the Subject Space.  Any
Transfer made without Landlord's prior written consent shall, at Landlord's
option, be null, void and of no effect, and shall, at Landlord's option,
constitute a default by Tenant under this Lease.  

- 30 -

--------------------------------------------------------------------------------

 

14.2Landlord's Consent.  Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice.  Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2The Transferee intends to use the Subject Space for purposes which are not
permitted under this Lease;

14.2.3The Transferee is either a governmental agency or instrumentality thereof
or a non‑profit organization;

14.2.4Intentionally Omitted;

14.2.5The Transferee compared to the then tenants in the Building leasing space
similar to the Premises is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.6The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease; or

14.2.7Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee is actively negotiating with Landlord or has actively
negotiated with Landlord during the four (4) month period immediately preceding
the date Landlord receives the Transfer Notice, to lease space in the Project.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be substantially more favorable to the Transferee than the terms set
forth in Tenant's original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease).  

14.3Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee after deducting
the reasonable expenses incurred by Tenant for (i) any changes, alterations and
improvements to the Premises in connection with the Transfer (including any
tenant improvement allowances granted in connection with the Transfer), (ii) any
free base rent or other economic concessions reasonably provided to the
Transferee, (iii) any brokerage commissions in connection with the Transfer,
(iv) other reasonable costs incurred by Tenant relating to the Transfer, and (v)
reasonable attorneys' fees incurred in connection with the Transfer. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred.  "Transfer Premium" shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by Transferee to Tenant in
connection with

- 31 -

--------------------------------------------------------------------------------

 

such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer.  The determination of the amount of Landlord's applicable share of the
Transfer Premium shall be made on a monthly basis as rent or other consideration
is received by Tenant under the Transfer.  

14.4Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all or a portion of the Premises, Tenant shall give Landlord notice
(the "Intention to Transfer Notice") of such contemplated Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Transfer have
been determined).  The Intention to Transfer Notice shall specify the portion of
and amount of rentable square feet of the Premises which Tenant intends to
Transfer (the "Contemplated Transfer Space"), the contemplated date of
commencement of the contemplated Transfer (the "Contemplated Effective Date"),
and the contemplated length of the term of such contemplated Transfer, and shall
specify that such Intention to Transfer Notice is delivered to Landlord pursuant
to this Section 14.4 in order to allow Landlord to elect to recapture the
Contemplated Transfer Space.  Thereafter, Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of any
Intention to Transfer Notice (“Landlord’s Termination Notice”), to recapture the
Contemplated Transfer Space.  Such recapture shall cancel and terminate this
Lease with respect to such Contemplated Transfer Space as of the Contemplated
Effective Date.  In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, the Rent reserved herein
shall be prorated on the basis of the number of rentable square feet retained by
Tenant in proportion to the number of rentable square feet contained in the
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon request of either party, the parties shall execute written
confirmation of the same.  If Landlord declines, or fails to elect in a timely
manner, to recapture such Contemplated Transfer Space under this Section 14.4,
then, subject to the other terms of this Article 14, for a period of nine (9)
months (the "Nine Month Period") commencing on the last day of such thirty (30)
day period, Landlord shall not have any right to recapture the Contemplated
Transfer Space with respect to any Transfer made during the Nine Month Period,
provided that any such Transfer is substantially on the terms set forth in the
Intention to Transfer Notice, and provided further that any such Transfer shall
be subject to the remaining terms of this Article 14.  If such a Transfer is not
so consummated within the Nine Month Period (or if a Transfer is so consummated,
then upon the expiration of the term of any Transfer of such Contemplated
Transfer Space consummated within such Nine Month Period), Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
any contemplated Transfer, as provided above in this Section 14.4.
Notwithstanding the foregoing, in the event Landlord elects to recapture the
Premises pursuant to the provisions of this Section 14.4, Tenant shall have the
right to rescind its Intention to Transfer Notice by providing written notice
thereof to Landlord within five (5) business days of receipt of the Landlord’s
Termination Notice, in which case Landlord’s right to recapture shall be null
and void.

14.5Effect of Transfer.  If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space.  In the event that Tenant subleases all or
any portion of the Premises in accordance with the terms of this Article 14,
Tenant shall cause such subtenant to carry and maintain the same insurance
coverage terms and limits as are required of Tenant, in accordance with the
terms of Article 10 of this Lease. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof.  If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord's costs of such audit.

- 32 -

--------------------------------------------------------------------------------

 

14.6Additional Transfers.  For purposes of this Lease, the term "Transfer" shall
also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.

14.7Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to:  (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default under this
Lease (after written notice and expiration of any applicable cure period),
Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is
cured.  Such Transferee shall rely on any representation by Landlord that Tenant
is in default hereunder, without any need for confirmation thereof by
Tenant.  Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease.  No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing.  In no event shall Landlord's
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord's right to enforce any term of this Lease against Tenant or
any other person.  If Tenant's obligations hereunder have been guaranteed,
Landlord's consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

14.8Permitted Transfer. Notwithstanding the provisions of this Article 14 to the
contrary, no consent from Landlord shall be required for the Transfers under the
following circumstances, which shall be considered a “Permitted Transfers” and
each Transferee a “Permitted Transferee”: (i) a Transfer to a wholly-owned
subsidiary of Tenant; or (ii) a Transfer resulting from a merger, consolidation
or other reorganization of Tenant. Furthermore, no transfer of shares of stock
in Tenant shall be considered a Transfer hereunder so long as Tenant remains a
corporation whose stock is traded on a nationally recognized stock exchange.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

15.1Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord. The voluntary or other surrender
of this Lease by Tenant, whether accepted by Landlord or not, or a mutual
termination hereof, shall not work a merger, and at the option of Landlord shall
operate as an assignment to Landlord of all subleases or subtenancies affecting
the Premises or terminate any or all such sublessees or subtenancies.

15.2Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made

- 33 -

--------------------------------------------------------------------------------

 

the responsibility of Landlord hereunder excepted.  Upon such expiration or
termination, Tenant shall, leave in place all telephone, data and other cabling
and wiring installed or caused to be installed by Tenant (including any cabling
and wiring, installed above the ceiling of the Premises or below the floor of
the Premises) but shall remove all debris and rubbish, and such items of
furniture, equipment, business and trade fixtures, free-standing cabinet work,
movable partitions and other articles of personal property owned by Tenant or
installed or placed by Tenant at its expense in the Premises, and such similar
articles of any other persons claiming under Tenant, as Landlord may, in its
sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, such tenancy shall be a tenancy‑at‑sufferance, and shall
not constitute a renewal hereof or an extension for any further term, and in
such case monthly Base Rent shall be one hundred fifty percent (150%) of the
then current monthly Base Rent, plus the other amounts of Rent as specified
herein. Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this
Lease.  If Tenant holds over without Landlord's express written consent, and
tenders payment of rent for any period beyond the expiration of the Lease Term
by way of check (whether directly to Landlord, its agents, or to a lock box) or
wire transfer, Tenant acknowledges and agrees that the cashing of such check or
acceptance of such wire shall be considered inadvertent and not be construed as
creating a month-to-month tenancy, provided Landlord refunds such payment to
Tenant promptly upon learning that such check has been cashed or wire transfer
received.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost rents to Landlord resulting
therefrom.   Tenant agrees that any proceedings necessary to recover possession
of the Premises, whether before or after expiration of the Lease Term, shall be
considered an action to enforce the terms of this Lease for purposes of the
awarding of any attorney’s fees in connection therewith.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within fifteen (15) business days following a request in writing by Landlord,
Tenant shall execute, acknowledge and deliver to Landlord an estoppel
certificate, which, as submitted by Landlord, shall be substantially in the form
of Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee.  Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project.  Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes.  At any time during the Lease Term, in
the event that Tenant’s financial information is not available on the Internet,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year.  Such statements shall be prepared in accordance with
generally accepted accounting principles if such is the normal practice of
Tenant, and shall be audited by an independent certified public accountant.
Failure of Tenant to timely execute, acknowledge and deliver such estoppel
certificate or other instruments shall constitute an acceptance of the Premises
and an acknowledgment by Tenant that statements included in the estoppel
certificate are true and correct, without exception.

- 34 -

--------------------------------------------------------------------------------

 

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds;
provided, however, that any subordination to a future mortgagee is conditioned
upon the mortgagee agreeing  that Tenant’s possession of the Premises and its
rights under this Lease will not be disturbed and executing a non-disturbance
and attornment agreement in a commercially reasonable form acceptable to both
parties, or unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto.  Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever (except for those
specifically provided in the Lease), to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree for a lienholder, on such lienholder’s then standard form
Subordination and Non-Disturbance Agreement to accept this Lease as a direct
lease with Tenant and not disturb Tenant's occupancy, so long as Tenant is not
in default under the lease after written notice and expiration of any applicable
cure period.  Landlord's interest herein may be assigned as security at any time
to any lienholder.  Tenant shall, within fifteen (15) business days of request
by Landlord, execute such further instruments or assurances as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. Landlord agrees to use commercially reasonable efforts to obtain a
Subordination and Non-Disturbance Agreement from its current mortgagee(s),
ground lessor(s) and lien holder(s) and deliver same to Tenant within thirty
(30) days from the date hereof and from any future mortgagee that requires
Tenant to subordinate its lease rights to such future lender’s mortgage and
other liens and security interests.

ARTICLE 19

DEFAULTS; REMEDIES

19.1Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof; or

19.1.2Any failure by Tenant to observe or perform any other material provision,
covenant or condition of this Lease to be observed or performed by Tenant; or

19.1.3Abandonment of all or a substantial portion of the Premises by Tenant; or

19.1.4The failure by Tenant to observe or perform according to the provisions of
Articles 5 (Use of Premises), 14 (Assignment and Subletting), 17 (Estoppel
Certificate) or 18 (Subordination) of this Lease; or

19.1.5Tenant's failure to occupy the Premises within ten (10) business days
after the Lease Commencement Date, subject to the provisions of Section 29.16.

- 35 -

--------------------------------------------------------------------------------

 

Following the occurrence of a default by Tenant, Landlord may give Tenant, and
any subtenant, a notice specifying the nature of the default and the provisions
of this Lease breached and demanding that Tenant, and any subtenant, fully cure
each such default within the time period specified below and such notice may
include an election by Landlord for Tenant, and any subtenant, to quit the
Premises and surrender the same to Landlord if a timely cure is not effectuated:
(i) for nonpayment of any amount of regularly recurring Rent, five (5) business
days; and (ii) for other defaults, fifteen (15) days; provided, however, that if
any such non-monetary default cannot reasonably be cured within said time
period, Tenant shall be deemed to have cured such default if Tenant commences
cure of the default within said time period, and thereafter diligently and in
good faith continues with and actually completes said cure.  Failure by Tenant
to cure a default within the time periods specified above will constitute an
Event of Default.

To the extend allowed by California Law, any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law.

19.2Remedies Upon an Event of Default.  Upon the occurrence of any Event of
Default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.

19.2.1Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, and pursuant to legal process, enter upon and take possession of the
Premises and expel or remove Tenant and any other person who may be occupying
the Premises or any part thereof, without being liable for prosecution or any
claim or damages therefor; and Landlord may recover from Tenant the following:

(i)The worth at the time of award of the unpaid rent which has been earned at
the time of such termination; plus

(ii)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(v)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

Notwithstanding anything to the contrary set forth herein, in no event will
Tenant be liable for general, indirect or consequential damages (including lost
profits or diminution in value of the Project).

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate

- 36 -

--------------------------------------------------------------------------------

 

set forth in Article 25 of this Lease, but in no case greater than the maximum
amount of such interest permitted by law.  As used in Section 19.2.1(iii) above,
the "worth at the time of award" shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus three percent (3%).  

19.2.2Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of an Event of
Default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all Rent as it becomes due.

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3Subleases of Tenant.  Whether or not Landlord elects to terminate this Lease
on account of any Event of Default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or
arrangements.  In the event of Landlord's election to succeed to Tenant's
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.

19.4Efforts to Relet.  No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.  

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants and agrees provided that Tenant is not in default hereunder
following applicable written notice expiration of any applicable cure period,
Tenant shall, during the Lease Term, peaceably and quietly have, hold and enjoy
the Premises subject to the terms, covenants, conditions, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord.  The foregoing covenant is in lieu of any other covenant
express or implied.

ARTICLE 21

SECURITY DEPOSIT

Intentionally Omitted.

- 37 -

--------------------------------------------------------------------------------

 

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES

Intentionally Omitted.

ARTICLE 23

SIGNS

23.1Full Floors.  Subject to the provisions of Exhibit F and to Landlord's prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, if the Premises comprise an entire
floor of the Building, at its sole cost and expense, may install identification
signage anywhere in the Premises including in the elevator lobby of the
Premises, provided that such signs must not be visible from the exterior of the
Building.

23.2Multi-Tenant Floors.  If other tenants occupy space on the floor on which
the Premises is located, Tenant's identifying signage, at Tenant's cost, shall
be comparable to that used by other tenants for other similar floors in the
Building and shall comply with Landlord's then-current Building standard signage
program.

23.3Prohibited Signage and Other Items.  Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed upon ten (10) days written notice from
Landlord at the sole expense of Tenant.  Subject to the provisions of Exhibit F,
Tenant may not install any signs on the exterior or roof of the Project or the
Common Areas.  Any signs, window coverings, or blinds (even if the same are
located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its reasonable discretion.
Landlord and Tenant agree that Tenant’s sign package attached to Exhibit G has
been approved by Landlord and it is in compliance with Landlord’s requirements
set forth in Sections 23.1 and 23.2.

ARTICLE 24

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated. Subject to Landlord’s maintenance
and repair obligations set forth herein, at its sole cost and expense, Tenant
shall promptly comply with all such governmental measures.  Should any standard
or regulation now or hereafter be imposed on Landlord or Tenant by a state,
federal or local governmental body charged with the establishment, regulation
and enforcement of occupational, health or safety standards for employers,
employees, landlords or tenants, then Tenant agrees, at its sole cost and
expense, to comply promptly with such standards or regulations.  Tenant shall be
responsible, at its sole cost and expense, to make all alterations to the
Premises as are required to comply with the governmental rules, regulations,
requirements or standards described in this Article 24 that result from Tenant’s
specific use of the Premises.  The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant. Notwithstanding the above provisions, if any Alterations or improvements
to the Premises are required by the adoption or enforcement of any law, statute,
ordinance or other governmental rule, regulation or requirement relating to
general office use as opposed to any other specific use by Tenant, then Landlord
shall be responsible for completing the alteration or improvement, and the cost
thereof will be allocated as follows: Landlord shall initially pay the cost
thereof, and Tenant shall reimburse Landlord on a monthly basis for 1/144th of
the cost thereof per month throughout the remainder of the Lease Term.

- 38 -

--------------------------------------------------------------------------------

 

For purposes of Section 1938 of the California Civil Code, Landlord hereby
discloses to Tenant, and Tenant hereby acknowledges, that the Premises have not
undergone inspection by a Certified Access Specialist (CASp).

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
Tenant's receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to three percent (3%) of the
overdue amount. The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord's other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord's remedies in any manner.

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1Landlord's Cure.  All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall be in default under this
Lease (after written notice and expiration of any applicable cure period), then
Landlord may upon an additional ten (10) days written notice to Tenant, but
shall not be obligated to, make any such payment or perform any such act on
Tenant's part without waiving its rights based upon any default of Tenant and
without releasing Tenant from any obligations hereunder.

26.2Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within thirty (30) of
delivery by Landlord to Tenant of statements therefor, sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with the remedying by Landlord of Tenant's defaults pursuant to the provisions
of Section 26.1. Tenant's obligations under this Section 26.2 shall survive the
expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (except in the case of an emergency) to enter the Premises to (i)
inspect them; (ii) show the Premises to prospective purchasers, or to current or
prospective mortgagees, ground or underlying lessors or insurers or, during the
last eighteen (18) months of the Lease Term, to prospective tenants; (iii) post
notices of nonresponsibility; or (iv) alter, improve or repair the Premises or
the Building, or for structural alterations, repairs or improvements to the
Building or the Building's systems and equipment.  Notwithstanding anything to
the contrary contained in this Article 27, Landlord may enter the Premises at
all reasonable times and upon reasonable notice to (A) perform services required
of Landlord, including janitorial service; or (B) perform any covenants of
Tenant which Tenant fails to perform in the manner set forth herein.  Landlord
may make any such entries without the abatement of Rent, except as otherwise
provided in this Lease, and may take such reasonable steps as required to
accomplish the stated purposes. Except as arises from the negligence or willful
misconduct of Landlord or the Landlord Parties, Tenant hereby waives any claims
for damages or for any injuries or inconvenience to or interference with
Tenant's business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby arising from Landlord’s entry
upon or occupancy of the Premises. For each of the above purposes, Landlord
shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant's vaults, safes and special security areas designated

- 39 -

--------------------------------------------------------------------------------

 

in advance by Tenant.  In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the
Premises.  Any entry into the Premises by Landlord in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises.  No provision of this Lease shall be construed as
obligating Landlord to perform any repairs, alterations or decorations except as
otherwise expressly agreed to be performed by Landlord herein.

ARTICLE 28

TENANT PARKING

Tenant shall be entitled to rent from Landlord, commencing on the Lease
Commencement Date, the amount of parking passes set forth in Section 9 of the
Summary, on a monthly basis throughout the Lease Term, which parking passes
shall pertain to the Project parking facility.  The exact location of the
parking spaces, if any, shall be designated by Landlord within a reasonable
distance from the Building.  Tenant shall pay to Landlord for automobile parking
passes on a monthly basis the rates set forth in Section 9.  In addition, Tenant
shall be responsible for the full amount of any taxes imposed by any
governmental authority in connection with the renting of such parking passes by
Tenant or the use of the parking facility by Tenant.  Tenant's continued right
to use the parking passes is conditioned upon Tenant not being in default under
the Lease after written notice and expiration of any applicable cure period.
Tenant shall abide by all reasonable rules and regulations which are prescribed
from time to time and enforced by Landlord in a consistent, non-arbitrary manner
for the orderly operation and use of the parking facility where the parking
passes are located (including any sticker or other identification system
established by Landlord and the prohibition of vehicle repair and maintenance
activities in the Project's parking facilities). Tenant shall see that Tenant's
employees and visitors also comply with such rules and regulations.  Tenant's
use of the Project parking facility shall be at Tenant's sole risk and Tenant
acknowledges and agrees that Landlord shall have no liability whatsoever for
damage to the vehicles of Tenant, its employees and/or visitors, or for other
personal injury or property damage or theft relating to or connected with the
parking rights granted herein or any of Tenant's, its employees' and/or
visitors' use of the parking facilities, except for damage, loss, or injury
caused by the negligence or willful misconduct of Landlord or the Landlord
Parties.  Tenant's rights hereunder are subject to the terms of any Underlying
Documents.  Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, temporarily close-off or restrict access to
the Project parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements; provided, however, if the foregoing
has a material adverse effect upon the access, parking or Tenant’s ability to
conduct its business from the Premises, then the prior written consent of Tenant
is required, which consent shall not be unreasonably withheld, conditioned or
delayed.  Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord.  The parking passes rented by Tenant
pursuant to this Article 28 are provided to Tenant solely for use by Tenant's
own personnel and such passes may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord's prior approval.  Tenant may
validate visitor parking by such method or methods as the Landlord may
establish, at the validation rate from time to time generally applicable to
visitor parking. Landlord may set parking garage hours as it reasonably sees fit
that do not conflict with the Building Hours. Tenant may have twenty-nine (29)
of its allotted parking passes as set forth in Section 9 of the Summary be
reserved parking in the parking structure at the reserved parking rate, and may
convert another twenty percent (20%) of its allotted parking passes to tandem
parking where designated by Landlord in the parking structure. Following
execution of this Lease, Landlord and Tenant shall cooperate to prepare a
parking plan designating the applicable reserved and unreserved spaces. The
rates for the non-reserved, reserved and tandem parking passes are set forth in
Section 9 of the Summary.

- 40 -

--------------------------------------------------------------------------------

 

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1Terms; Captions.  The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the  Project, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

29.4Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably satisfactory
to Tenant, acting reasonably, and to deliver the same to Landlord within ten
(10) business days following a request therefor.  At the request of Landlord or
any mortgagee or ground lessor, Tenant agrees to execute a short form of Lease
and deliver the same to Landlord within ten (10) business days following the
request therefor.

29.5Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease
(except for liabilities arising before the transfer which are not expressly
assumed by the transferee and any indemnification obligations of Landlord
arising from occurrences prior to the transfer) and Tenant agrees to look solely
to such transferee for the performance of Landlord's obligations hereunder after
the date of transfer and such transferee shall be deemed to have fully assumed
and be liable for all obligations of this Lease to be performed by Landlord,
including the return of any Security Deposit, and Tenant shall attorn to such
transferee provided that the transferee agrees to recognize this Lease as a
direct lease with Tenant.

29.6Prohibition Against Recording.  Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7Landlord's Title.  Landlord's title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

- 41 -

--------------------------------------------------------------------------------

 

29.9Application of Payments.  Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10Time of Essence.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12No Warranty.  In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13Landlord Exculpation.  The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to Landlord’s interest in the Project and its
rents, issues and profits, proceeds of sale and condemnation and insurance
recoveries. None of the Landlord Parties shall have any personal liability
therefor, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself.  The limitations of liability contained in this
Section 29.13 shall inure to the benefit of Landlord's and the Landlord Parties'
present and future partners, beneficiaries, officers, directors, trustees,
shareholders, agents and employees, and their respective partners, heirs,
successors and assigns.  Under no circumstances shall any present or future
partner of Landlord (if Landlord is a partnership), or trustee or beneficiary
(if Landlord or any partner of Landlord is a trust), have any liability for the
performance of Landlord's obligations under this Lease.  Notwithstanding any
contrary provision herein, neither Landlord nor Tenant shall be liable for
general, indirect or consequential damages (including lost profits or diminution
in value of the Project).

29.14Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such

- 42 -

--------------------------------------------------------------------------------

 

prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party's performance caused by a
Force Majeure.

29.17Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.

29.18Notices.  All notices, demands, statements, designations, approvals  or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) delivered by a nationally recognized overnight
courier, or (C) delivered personally.  Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant.  Any Notice will be deemed given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date the overnight courier
delivery is made, or (iii) the date personal delivery is made.  As of the date
of this Lease, any Notices to Landlord must be sent, transmitted, or delivered,
as the case may be, to the following addresses:

 

:

Onni Manhattan Towers LP

 

300-550 Robson Street, B.C V6B 2B7

 

CANADA

 

legal@onni.com

 

and

 

Onni Manhattan Towers LP

 

315 W 9th Street, Unit 801

 

Los Angeles, CA, USA 90015

 

29.19Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20Authority.  If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.  Each individual executing this Lease on behalf of Landlord
hereby represents and warrants that Landlord is a duly formed and existing
entity qualified to do business in California and that Landlord has full right
and authority to execute and deliver this Lease and that each person signing on
behalf of Landlord is authorized to do so.

29.21Attorneys' Fees.  In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by each party therein shall be paid by each
respective party.

29.22Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the laws of the State of California.  IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW. AND (III) TO THE EXTENT
PERMITTED BY APPLICABLE LAW, IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL
WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY
MATTER ARISING OUT OF OR IN

- 43 -

--------------------------------------------------------------------------------

 

CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

29.23Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 14 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Landlord will pay the Brokers’ compensation in connection with
this Lease pursuant to a separate agreement. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party.  The terms of
this Section 29.24 shall survive the expiration or earlier termination of the
Lease Term.

29.25Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.26Project or Building Name and Signage.  Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire so long as any
change, installation and maintenance does not interfere with Tenant’s
signage.  Tenant shall not use the name of the Project or Building or use
pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned.

29.27Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.

29.28Confidentiality.  Intentionally Omitted.

29.29Building Renovations.  It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter.  However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the "Renovations") the Project, the Building and/or the
Premises. Provided that such Renovations do not result in a material and adverse
effect upon Tenant’s access to or use of the Premises, Tenant hereby agrees that
such Renovations shall in no way constitute a constructive eviction of Tenant
nor entitle Tenant to any abatement of Rent.  Except as provided in this Lease,
Landlord shall have no responsibility and shall not be

- 44 -

--------------------------------------------------------------------------------

 

liable to Tenant for any injury to or interference with Tenant's business
arising from the Renovations, nor shall Tenant be entitled to any compensation
or damages from Landlord for loss of the use of the whole or any part of the
Premises or of Tenant's personal property or improvements resulting from the
Renovations, or for any inconvenience or annoyance occasioned by such
Renovations, except for interference, damage or loss caused by the negligence of
will misconduct of Landlord or Landlord’s agents). Notwithstanding the above
provisions, in the event that Tenant’s access to, use, occupancy, or quiet
enjoyment of the Premises are materially and adversely affected by Landlord’s
Renovations, then Tenant’s Rent hereunder shall be equitably abated in
proportion to the loss of utilization of the Premises.

29.30No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation
pursuant to the provisions of Section 10.1.1.

29.31Communications and Computer Lines.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the "Lines"), provided that after completion of Tenant’s
Work, (i) Tenant shall obtain Landlord's prior written consent (which shall not
be unreasonably withheld, conditioned or delayed), use an experienced and
qualified contractor approved in writing by Landlord, and comply with all of the
other provisions of Articles 7 and 8 of this Lease, (ii) an acceptable number of
spare Lines and space for additional Lines shall be maintained for existing and
future occupants of the Project, as determined in Landlord's reasonable opinion,
(iii) the Lines therefor (including riser cables) shall be appropriately
insulated to prevent excessive electromagnetic fields or radiation, shall be
surrounded by a protective conduit reasonably acceptable to Landlord, and shall
be identified in accordance with the "Identification Requirements," as that term
is set forth hereinbelow, (iv) any new or existing Lines servicing the Premises
shall comply with all applicable governmental laws and regulations, (v) as a
condition to permitting the installation of new Lines, Landlord may require that
Tenant remove existing Lines located in or serving the Premises and repair any
damage in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith.  All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant's name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4') outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines' termination point(s) (collectively, the
"Identification Requirements").  Landlord reserves the right, upon notice to
Tenant at any time prior to the expiration or earlier termination of this Lease,
to require that Tenant, at Tenant's sole cost and expense, remove any Lines
located in or serving the Premises prior to the expiration or earlier
termination of this Lease.

29.32Transportation Management.  Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building that are required by any governmental
agencies, or are required by Landlord and that do not materially effect Tenant’s
parking, accessibility to or operation of its business from within the Premises,
and in connection therewith, Tenant shall take reasonable action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities.  Such
programs may include, without limitation: (i) restrictions on the number of
peak-hour vehicle trips generated by Tenant; (ii) increased vehicle occupancy;
(iii) implementation of an in-house ridesharing program and an employee
transportation coordinator; (iv) working with employees and any Project,
Building or area-wide ridesharing program manager; and (v) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare.

[SIGNATURES ON THE FOLLOWING PAGE]




- 45 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

ONNI MANHATTAN TOWERS LIMITED

SKECHERS U.S.A., INC.,

PARTNERSHIP,

 

 

a Nevada limited partnership

By:

/s/ Michael Greenberg

 

 

 

 

 

By:

ONNI CALIFORNIA LLC,

 

Name:

 

 

a Nevada limited liability company,

 

 

 

 

its general partner

 

Title:

 

 

 

 

 

 

 

By:

Guilio DeCottis

 

 

 

 

Name:

Guilio DeCottis

 

By:

/s/ Peter F. Mow

 

 

Title:

Director

 

 

Name:

Peter F. Mow

 

 

 

 

 

 

 

 

Date:  November 20, 2015

 

 

Title:

Senior Vice President of Real

The date of this Lease shall be and remain as set

forth in Section 1 of the Summary.  The date below the Landlord's signature is
merely intended to reflect the date of Landlord's execution of this Lease.

 

 

 

 

Estate & Construction

 

 

 

 

 

 

 

 

 

 

 

 

- 46 -

--------------------------------------------------------------------------------

 

EXHIBIT A

1230-1240 ROSECRANS AVE, MANHATTAN BEACH, CALIFORNIA

OUTLINE OF PREMISES

[g2017030108195219116665.jpg]

 

 

 

EXHIBIT A

1 of 2

 

 

--------------------------------------------------------------------------------

 

[g2017030108195220516666.jpg]

 

EXHIBIT A

2 of 2

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

1230-1240 ROSECRANS AVE, MANHATTAN BEACH, CALIFORNIA

TENANT WORK LETTER

This Workletter sets forth the agreement between Landlord and Tenant with
respect to Tenant’s construction of the Tenant Work.  Each initially capitalized
term not defined herein that is defined in the Lease shall have the same meaning
as that ascribed to it in the Lease.

1 .Definitions.

a.The term “Tenant Work” shall mean all of the improvements, fixtures and
equipment shown or called for by the Tenant Work Plans prepared by Tenant and
approved by Landlord, including any Tenant Work Change Orders approved by
Landlord.

b.The term “Tenant’s Design Professionals” shall mean such California licensed
architect as Tenant shall engage to prepare the Tenant Work Plans (“Tenant’s
Architect”) and such other architects and engineers as shall be directly or
indirectly engaged by Tenant in connection with the Building.

2.Tenant Work.

a.Preparation and Approval of Tenant Work Plans

1.Tenant shall prepare complete architectural drawings and specifications and
complete engineered mechanical, structural and electrical working drawings for
improvements to the Premises showing the subdivision, layout, finish and
decoration work desired by Tenant, and any internal or external communications
or special utility facilities or other improvements within Common Areas
(collectively “Tenant Work Plans”).  The Tenant Work Plans shall: (1) include
preliminary locations and dimensions; (2) contain sufficient content and detail
for use to obtain any required building permits and preparation of “shop
drawings” (if applicable); and (3) show all items of such work in reasonable
detail (collectively, the “Tenant Building Plan Requirements”).  The Tenant Work
Plans shall be prepared by Tenant’s Design Professionals.  Tenant shall submit
the Tenant Work Plans accompanied by a list of each sheet of the Tenant Work
Plans being submitted (including date and last revision date).

2.Landlord shall have three (3) Business Days from its receipt of the Tenant
Work Plans to approve or disapprove the Tenant Work Plans so submitted to
Landlord, and to notify Tenant of its reasons for withholding
approval.  Landlord, if it shall disapprove any Tenant Work Plans, shall deliver
to Tenant, concurrently with such notice of disapproval, a reasonably specific
statement of its reasons for disapproval and of any specific revisions which
Landlord proposes to remedy the matter (it being understood that Landlord shall
not be required to propose any such specific revisions).

3.Provided that the Tenant Work Plans so submitted to Landlord conform to the
Tenant Building Plan Requirements, Landlord will not unreasonably withhold its
approval of the Tenant Work Plans.

4.If Landlord disapproves of the Tenant Work Plans and requests any specific
revisions to the Tenant Work Plans, Tenant shall make such changes and, within
five (5) Business Days after its receipt of Landlord’s requested revisions,
shall submit the revised Tenant Work Plans to Landlord.

5.The procedure provided for in Sections 2.1 through 2.4 shall be repeated for
each revised and resubmitted version of the Tenant Work Plans until Landlord
shall have approved the Tenant Work Plans, except if the initial set of revised
Tenant Work Plans submitted to Landlord pursuant to Section 2.4 do not conform
in all material respects with Landlord’s requested revisions, then the period
commencing on the date of Tenant’s receipt of

 

EXHIBIT B

-1-

 

 

--------------------------------------------------------------------------------

 

Landlord’s second set of revisions and ending on the date that Landlord approves
the Proposed Plans shall be a period of Tenant Delay

6.All Tenant Work Plans submitted by or on behalf of Tenant shall be submitted
both on paper (half size format) and on CD.

b.Tenant Work.  Tenant shall perform the Tenant Work at its sole cost and
expense (subject to the provisions of Section 3) and in accordance with Tenant
Work Plans approved by Landlord and the requirements of this Workletter.  Tenant
shall not install any portion of the Tenant Work until Landlord shall have
approved the Tenant Work Plans for such portion thereof.  Tenant shall prosecute
such Tenant Work with commercially reasonable diligence.

c.Tenant Contractors.  All Tenant Work shall be performed by Tenant Contractors
approved in accordance with Section 7 below.  No such Tenant Contractor shall
commence the performance of Tenant Work until such Tenant Contractor shall have
been so approved by Landlord.

d.Insurance Requirements.  No Tenant Contractor shall commence performance of
Tenant Work unless Tenant and such Tenant Contractor shall have submitted to
Landlord certificates of insurance demonstrating compliance with the requirement
of Section 8 of this Workletter.

e.Governmental Approvals.  Tenant shall not perform any portion of the Tenant
Work for which any Governmental Approval is required to be obtained prior to the
performance thereof unless Tenant shall have obtained (and furnished Landlord
with a copy of) such Governmental Approval.

f.Tenant Work Changes.

1.The term “Tenant Work Changes” shall mean any change in the Tenant Work Plans
for any portion of the Tenant Work (or in any portion of the Tenant Work) after
Landlord shall have approved the Tenant Work Plans for such portion of the
Tenant Work.  The term “Material Tenant Work Change” shall mean any Tenant Work
Change which affects any Building system or ingress to or egress from the
Premises, any Tenant Work Change that is visible from outside of the Building or
from the Common Area on the floor on which the Premises are located, or any
Tenant Work Change which requires a Governmental Approval.

2.All Tenant Work Changes and any other Tenant Work Changes for which Tenant
requests Landlord’s approval shall be subject to Landlord’s approval in
accordance with Section 2.b of this Workletter, except the time period within
which Landlord shall respond shall be reduced from five (5) Business Days to ten
(10) Business Days.

g.Improper Work.  If Tenant shall perform any work not reflected on Tenant Work
Plans approved by Landlord or a Tenant Work Change not approved by Landlord (any
such work being herein called “Improper Work by Tenant”) then Tenant, upon
Landlord’s demand, shall remove or correct the same.

h.Effect of Landlord’s Approval.  Landlord shall have no liability to Tenant or
to any third party by virtue of the existence or exercise of its consent or
approval rights in this Section 2.  Additionally, neither review nor approval by
Landlord of any of the Tenant Work Plans shall constitute a representation or
warranty by Landlord that such items either (i) are complete or suitable for
their intended purpose, (ii) comply with applicable Laws and any insurance
requirements, or (iii) conform to the requirements of this Workletter, it being
expressly agreed by Tenant that Landlord assumes no responsibility or liability
whatsoever to Tenant or to any other person or entity for such completeness,
suitability, compliance or conformance.

i.Intentionally Deleted.

 

EXHIBIT B

-2-

 

 

--------------------------------------------------------------------------------

 

j.Protection of Building and Removal of Construction Debris.  Tenant will take
all reasonable and customary precautionary steps to protect its facilities and
the facilities of others affected by the Tenant Work and to properly police
same.  Tenant shall keep the Premises, fire stairs, all Common Areas and
adjacent areas free from accumulations of waste materials or rubbish caused by
Tenant or Tenant Contractors.  Landlord may require daily removal of waste
materials and rubbish if required for fire prevention and life safety reasons or
applicable Laws, and reserves the right to remove such waste materials and
rubbish at the expense of Tenant if Tenant, after written notice of such failure
from Landlord, fails to comply with Landlord’s reasonable requirements relating
to such removal.  At the completion of the Tenant Work, Tenant Contractors shall
forthwith remove all rubbish and all tools, equipment and surplus materials from
and about the Premises and Building.

k.Damage by Tenant Contractors.  Tenant shall include in any written agreement
it enters into with a Tenant Contractor a provision that requires such Tenant
Contractor to repair any damage is caused by such Tenant Contractor (or any
other Tenant Contractors with which such Tenant Contractor has subcontracted) to
any portion of the Building or to any property of Landlord or other tenants of
the Building in connection with the performance by such Tenant Contractors of
the Tenant Work, and Tenant shall use commercially reasonable efforts to cause
such Tenant Contractors to repair such damages.  Tenant shall reasonably
cooperate with Landlord in the enforcement by Landlord of any third party
beneficiary rights it may have under any such written agreements, provided such
cooperation shall be at no material cost to Tenant, and Landlord shall indemnify
and hold harmless Tenant in connection with the enforcement by Landlord of such
rights.

l.Accidents.  Tenant shall cause Tenant Contractors to take all reasonable
safety precautions with respect to the Tenant Work, and to comply with all
applicable Laws for the safety of persons or property.  Tenant shall report (and
shall require Tenant Contractors to report) to Landlord any property damage or
injury to any of Tenant’s agents or employees and shall furnish Landlord a copy
of any accident report filed with its insurance carrier promptly after its
occurrence.

m.Building Standard Materials.  Tenant acknowledges and agrees that Landlord has
established building standard materials and criteria for certain improvements to
be installed by all tenants of the Building as part of each such tenant’s
improvements within its leased premises (the “Building Standard
Materials”).  Tenant shall utilize such Building Standard Materials, as
applicable to the Tenant Work, as part of the Tenant Work, and the cost thereof
shall be borne by Tenant.

n.Certain Tenant Work Performed by Landlord.  Landlord shall have the right, but
not the obligation, to perform, on behalf of and for the account of Tenant, any
work of or relating to Tenant Work (i) in an Emergency Situation, (ii) that
pertains to direct connections between a component of Tenant Work and the
mechanical, electrical, plumbing, fire protection, life safety or other systems
of the Building, or (iii) that pertain to structural components of the
Building.  The cost for the performance of such work by Landlord shall be borne
by Tenant, at Landlord’s cost therefor plus Landlord’s fee in an amount equal to
five  percent (5%) of the cost of such work.  Landlord in any event shall
prepare all of the lockset cylinders Tenant desires to install in the Premises
as part of Tenant Work in accordance with the procedure established therefor by
Landlord or, alternatively, Tenant, at Tenant’s cost, shall utilize Landlord’s
designated contractor to prepare such lockset cylinders.

3.Landlord’s Right of Entry; Progress Advisories.

a.Landlord’s Right of Entry.

1.During the construction of, and upon completion of, the Tenant Work, Landlord
and its representatives shall have the right to enter the Premises in order to
inspect the Tenant Work.

2.Until such time as Landlord’s Work in the Premises is completed, Landlord and
its representatives shall have the right to enter the Premises in order to
perform Landlord’s Work therein.

 

EXHIBIT B

-3-

 

 

--------------------------------------------------------------------------------

 

b.Progress Advisories. Within five (5) Business Days of Landlord’s request from
time to time, Tenant shall furnish Landlord with a copy of Tenant’s most recent
construction schedule, and any expected deviations therefrom (it being
understood that Tenant shall not be deemed to warrant the accuracy of such
documents and that the furnishing of such documents shall not limit or
constitute a waiver of any of Tenant’s rights under this Workletter).

c.Governmental Inspections.  Tenant shall endeavor to cause any governmental
authority required to have issued a Governmental Approval to perform inspections
of the Tenant Work, and Tenant shall make available to Landlord copies of all
written inspection reports issued relative to the Tenant Work upon request from
Landlord.

d.Notice of Completion; Delivery of As‑Built Plans.  Promptly after Tenant shall
have substantially completed the Tenant Work, Tenant shall notify Landlord of
the date of such substantial completion.  Tenant shall furnish to Landlord, in
both paper and electronic format, at Tenant’s cost, “as‑built” drawings of the
Tenant Work within 60 days after completion of the Tenant Work.

5.Standards of Performance.  All of the Tenant Work shall be done according to
the standards set forth in this Section 5.

a.Compliance with Laws.  Tenant shall cause the Tenant Work Plans and the Tenant
Work to comply with all Laws applicable thereto, including, without limitation,
all applicable building and fire codes of the City of Los Angeles and all other
governmental authorities having jurisdiction, and with all requirements of the
Americans with Disabilities Act of 1990, 42 U.S.C. §§12‑101 et seq.

b.Building Rules and Regulations.  Tenant Contractors and all other vendors
entering the Building in connection with the performance of the Tenant Work
shall comply with the general requirements from time to time promulgated by
Landlord for service providers and tenant contractors performing work in the
Building.

c.Building Permits.  Tenant, at its own cost and expense, shall obtain from any
governmental authority having jurisdiction all required building and other
permits and approvals relative to the Tenant Work (“Governmental Approvals”).

d.Certificate of Occupancy.  Upon completion of all Tenant Work that is required
to obtain a certificate of occupancy for the Premises, Tenant, at its own cost
and expense, shall apply for and diligently pursue such application until it
obtains such certificate of occupancy.

6.Freight Elevators/Loading Dock.

a.Normal Working Hours of the Building.  Landlord shall make the Building’s
freight elevators and loading docks available to Tenant and Tenant Contractors
for personnel and small tools during the Normal Working Hours, without charge
and without discrimination, in common with others entitled to use the
same.  Tenant shall not be entitled to use the Building’s freight elevators or
loading docks for materials during Normal Working Hours.

b.Other Hours.  Landlord shall make the Building’s freight elevators and loading
docks available to Tenant and Tenant Contractors for personnel, small tools,
materials and freight outside of Normal Working Hours, on a reserved exclusive
basis, subject to advance reservation with Landlord, and Landlord shall
administer such reservations without discrimination among the tenants of the
Building. Tenant shall pay for usage under this Section in accordance with the
then current rates therefor.

c.Normal Working Hours.  For purposes of this Workletter, the term “Normal
Working Hours” shall mean 8:00 a.m. to 5:00 p.m. on Business Days.

 

EXHIBIT B

-4-

 

 

--------------------------------------------------------------------------------

 

7.Landlord’s Prior Approval of Contractors.  Each contractor and subcontractor
to be used by Tenant for Tenant Work (each a “Tenant Contractor”) shall be
subject to Landlord’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  Landlord shall have ten (10) Business Days to
approve or disapprove any Tenant Contractor proposed by Tenant in writing, and
to notify Tenant of its reasons for withholding approval.  Whenever Landlord’s
approval of any contractor, subcontractor, materialmen, architect, engineer or
other consultant is required hereunder, Tenant at any time hereafter (but prior
to the time such approval is required) may provide Landlord with a list of such
contractors, subcontractors, materialmen, architects, engineers or other
consultants for pre-approval by Landlord together with a general description of
the work for which such contractor or other service provider is sought to be
approved, and Landlord either shall approve or disapprove such contractor or
other service provider for the work generally described (with the reasons for
such disapproval specified) in writing within ten (10) Business Days after
Landlord’s receipt of such list.

8.Insurance.

a.Tenant shall secure, pay for, and maintain during the continuance of the
Tenant Work, policies of insurance satisfying the insurance requirements of the
Lease, including builder’s risk.

b.Tenant shall require each Tenant Contractor entering the Premises or Building
hereunder in connection with the performance of the Tenant Work to secure, pay
for, and maintain during the continuance of its work within the Premises or the
Building, policies of insurance in the following minimum coverages and minimum
limits of liability:

1.Worker’s Compensation and Occupational Disease Insurance at statutory limits
as provided by the laws of the State of California and Employer’s Liability
Insurance with limits of not less than $1,000,000, for all costs arising from
each accident or occupational disease.

2.Commercial General Liability Insurance (including Contractors’ Protective
Liability) in an amount not less than $5,000,000 per occurrence, whether
involving bodily injury liability (or death resulting therefrom) or property
damage liability or a combination thereof and with a minimum aggregate limit of
$10,000,000, together with umbrella coverage with limits of (1) not less than
$25,000,000 in the case of general contractors, and (2) not less than $5,000,000
in the case of subcontractors.  Such insurance shall provide for explosion and
collapse, completed operations coverage and broad form blanket contractual
liability coverage and shall insure for claims for bodily injury, including
death resulting therefrom, and damage to the property of others and arising from
operations of each Tenant Contractor, and shall also name Tenant as an
additional insured.

3.Comprehensive Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than $2,000,000 combined single limit for each
accident.

c.Tenant shall require each of Tenant’s Design Professionals and each of such
Tenant’s Design Professionals’ subcontractors to secure, pay for, and maintain
during the continuance of its work in connection with the preparation of the
Tenant Work Plans, policies of insurance in the following minimum coverages and
minimum limits of liability:

1.Worker’s Compensation and Occupational Disease Insurance at statutory limits
as provided by the laws of the State of California and Employer’s Liability
Insurance with limits of not less than $1,000,000, for all costs arising from
each accident or occupational disease.

2.Commercial General Liability Insurance (including Contractors’ Protective
Liability) in an amount not less than $5,000,000 per occurrence, whether
involving bodily injury liability (or death resulting therefrom) or property
damage liability or a combination thereof and with a minimum aggregate limit of
$5,000,000, which limits may be satisfied by any combination of primary and
excess or umbrella per occurrence policies.  Such insurance

 

EXHIBIT B

-5-

 

 

--------------------------------------------------------------------------------

 

shall provide for explosion and collapse, independent contractors coverage,
products and completed operations coverage and broad form blanket contractual
liability coverage and shall insure for claims for bodily injury, including
death resulting therefrom, and damage to the property of others and arising from
operations of each of Tenant’s Design Professionals, and shall also name Tenant
as an additional insured.

3.Comprehensive Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than $2,000,000 combined single limit for each
accident.

4.Professional Liability / Errors and Omissions Coverage in an amount not less
than $1,000,000 per occurrence and with a minimum aggregate limit of
$2,000,000.  If such coverage is on a “claims made” basis, the insurance shall
have a retroactive date of no later than the date the Tenant Work Plans were
commenced and must be maintained for at least three years after the completion
and acceptance of the work performed under this Workletter.  The retroactive
date MUST be shown on the certificate of insurance provided.

d.All policies required by Section 8.b and Section 8.c. (except the worker’s
compensation policy and automobile liability insurance policy) shall be endorsed
to include as additional insured parties the Landlord Protected Parties.  Such
insurance shall also provide that Landlord and any lender shall be given thirty
(30) days’ prior written notice of any reduction, cancellation of coverage and,
in the case of the Commercial General Liability Insurance, shall provide that
the insurance coverage afforded to the additional insured parties thereunder
shall be primary to any insurance carried independently by said additional
insured parties.  Additionally, where applicable, each policy shall contain a
cross-liability and severability of interest clause.

e.The insurance requirements set forth in Section 8.b and Section 8.c. shall
relate and be applicable solely in connection with the performance of the Tenant
Work and preparation of the Tenant Work Plans, respectively, that occurs prior
to the Commencement Date.  All other insurance requirements relating to Tenant
and contractors, subcontractors, design professionals, engineers and vendors
utilized by Tenant shall be set forth in the Lease or in the rules and
regulations of the Building, but Landlord reserves the right to require any
subsequent performance of the Tenant Work and/or modifications/revisions to the
Tenant Work Plans to be effected in compliance with the insurance requirements
set forth herein.

9.Miscellaneous.

a.Except as expressly set forth herein or in the Lease, Landlord has no oral or
written agreement with Tenant to do any work with respect to the Building or
Premises.

b.All notices, requests, consent, approval, demands and other communications
under this Workletter shall be in writing and shall be given in the same manner
as notices under the Lease.

c.Whenever a party is required to take any action within or by the end of a
specific period of time described in this Workletter with reference to a Notice
from the other party, the first business day of such period shall be the first
Business Day after the Business Day on which such Notice is received by all of
the person to whom such Notice must be given as provided for in Section 9.b.

d.This Workletter, together with the Lease, sets forth the entire agreement of
Tenant and Landlord regarding Tenant Work.  This Workletter may only be amended
if in writing and duly executed by both Landlord and Tenant.

e.Time is of the essence of this Workletter and each and all of its provisions;
provided, however, that wherever under the terms and provisions of this
Workletter the time for payment or performance falls upon a Saturday, Sunday or
Holiday (as defined in Article 6 of the Lease), such time for payment or
performance shall be extended to the next Business Day.

 

EXHIBIT B

-6-

 

 

--------------------------------------------------------------------------------

 

f.In the event of any express inconsistencies between the Lease and this
Workletter, the terms of the Workletter shall govern and control.  Any default
by a party hereunder shall constitute a default under the Lease and, except to
the extent otherwise expressly provided herein, shall be subject to the notice
and cure periods and the remedies and other provisions applicable thereto under
the Lease.

 

 

 

EXHIBIT B

-7-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

1230-1240 ROSECRANS AVE, MANHATTAN BEACH, CALIFORNIA

NOTICE OF LEASE TERM DATES

 

To:

 

 

 

 

 

 

 

 

 

 

 

 

Re:Office Lease dated ____________, 20__ between ONNI MANHATTAN TOWERS LIMITED
PARTNERSHIP, a Nevada limited partnership ("Landlord"), and Skechers U.S.A.,
Inc., a Delaware corporation("Tenant") concerning Suite ______ on floor(s) three
(3) and four (4) of the office building located at 1240 Rosecrans Ave, Manhattan
Beach, California.

Gentlemen:

In accordance with the Office Lease (the "Lease"), we wish to advise you and/or
confirm as follows:

 

1.

The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

 

2.

Rent commenced to accrue on ____________, in the amount of ____________.

 

3.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4.

Your rent checks should be made payable to __________ at ______________.

 

EXHIBIT C

-1-

 

 

--------------------------------------------------------------------------------

 

 

 

"Landlord":

 

 

 

ONNI MANHATTAN TOWERS LIMITED PARTNERSHIP,

 

a Nevada limited partnership

 

 

 

By:

ONNI CALIFORNIA LLC,

 

 

a Nevada limited liability company,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Agreed to and Accepted as

 

 

of                , 20_  .

 

 

 

 

 

"Tenant":

 

 

 

 

 

SKECHERS U.S.A., INC.,

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C

-2-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

1230-1240 ROSECRANS AVE, MANHATTAN BEACH, CALIFORNIA

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project.  In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1.Except as provided in the Lease, Tenant shall not alter any lock or install
any new or additional locks or bolts on any doors or windows of the Premises
without obtaining Landlord's prior written consent (which consent shall not be
unreasonable withheld, conditioned or delayed).  Tenant shall bear the cost of
any lock changes or repairs required by Tenant.  Two keys will be furnished by
Landlord for the Premises, and any additional keys required by Tenant must be
obtained from Landlord at a reasonable cost to be established by Landlord.  Upon
the termination of this Lease, Tenant shall restore to Landlord all keys of
stores, offices, and toilet rooms, either furnished to, or otherwise procured
by, Tenant and in the event of the loss of keys so furnished, Tenant shall pay
to Landlord the cost of replacing same or of changing the lock or locks opened
by such lost key if Landlord shall deem it necessary to make such changes.

2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.

3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the South Bay, California area, except for during Building
Hours.  Tenant, its employees and agents must be sure that the doors to the
Building are securely closed and locked when leaving the Premises if it is after
the normal hours of business for the Building.  Any tenant, its employees,
agents or any other persons entering or leaving the Building at any time when it
is so locked, or any time when it is considered to be after normal business
hours for the Building, may be required to sign the Building register.  Access
to the Building may be refused unless the person seeking access has proper
identification or has a previously arranged pass for access to the
Building.  Landlord will furnish passes to persons for whom Tenant requests same
in writing.  Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such
persons.  The Landlord and his agents shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person.  In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building or the Project
during the continuance thereof by any means it deems appropriate for the safety
and protection of life and property.

4.No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord.  All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord reasonably designates.  Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building.  Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight.   Landlord will not be responsible for loss of
or damage to any such safe or property in any case.  Any damage to any part of
the Building, its contents, occupants or visitors by moving or maintaining any
such safe or other property shall be the sole responsibility and expense of
Tenant.

5.No heavy furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

 

EXHIBIT D

-1-

 

 

--------------------------------------------------------------------------------

 

6.The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

7.Except as provided in the Lease, no sign, advertisement, notice or handbill
shall be exhibited, distributed, painted or affixed by Tenant on any part of the
Premises or the Building without the prior written consent of the Landlord,
which consent shall not be unreasonably withheld, conditioned or
delayed.  Tenant shall not disturb, solicit, peddle, or canvass any occupant of
the Project and shall cooperate with Landlord and its agents of Landlord to
prevent same.

8.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

9.Except as provided in the Lease, Tenant shall not overload the floor of the
Premises, nor mark, drive nails or screws, or drill into the partitions,
woodwork or drywall or in any way deface the Premises or any part thereof
without Landlord's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  Tenant shall not purchase spring
water, ice, towel, linen, maintenance or other like services from any person or
persons not approved by Landlord.

10.Except for vending machines intended for the sole use of Tenant's employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed.

11.Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.

12.Tenant shall not without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed, use any method of
heating or air conditioning other than that supplied by Landlord.

13.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way.  Tenant shall not
throw anything out of doors, windows or skylights or down passageways.

14.Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

15.No cooking shall be done or permitted on the Premises, nor shall the Premises
be used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes.  Notwithstanding the foregoing, Underwriters'
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

16.The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary.  Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office,

 

EXHIBIT D

-2-

 

 

--------------------------------------------------------------------------------

 

public stenographer or typist, or for the manufacture or sale of liquor,
narcotics, or tobacco in any form, or as a medical office, or as a barber or
manicure shop, or as an employment bureau without the express prior written
consent of Landlord.  Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

17.Landlord reserves the right to exclude or expel from the Project any person
who, in the reasonable judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.

18.Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose (except in designated areas), nor in any way obstruct such areas, and
shall use them only as a means of ingress and egress for the Premises.

19.Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

20.Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in Manhattan
Beach, California without violation of any law or ordinance governing such
disposal.  All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.

21.Tenant shall comply with all reasonable safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

22.Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed), and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

23.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes.  All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord.  Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord.  Tenant shall abide by Landlord's
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or Building Common Areas.

24.The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

25.Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

 

EXHIBIT D

-3-

 

 

--------------------------------------------------------------------------------

 

26.Tenant must comply with the State of California "No‑Smoking" law set forth in
California Labor Code Section 6404.5, and any local "No‑Smoking" ordinance which
may be in effect from time to time and which is not superseded by such State
law.

27.Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project.  Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof.  Tenant further assumes the risk (except for the
negligence of willful misconduct of Landlord or Landlord Parties) that any
safety and security devices, services and programs which Landlord elects, in its
sole discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.

28.Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.

29.No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

30.No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's reasonable judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Premises,
Building, the Common Areas and the Project, and for the preservation of good
order therein, as well as for the convenience of other occupants and tenants
therein.  Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenants, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
tenant, nor prevent Landlord from thereafter enforcing any such Rules or
Regulations against any or all tenants of the  Project.  Tenant shall be deemed
to have read these Rules and Regulations and to have agreed to abide by them as
a condition of its occupancy of the Premises. Landlord agrees to use
commercially reasonable efforts to enforce the Rules and Regulations in a
consistent and non-arbitrary manner

 

EXHIBIT D

-4-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

1230-1240 ROSECRANS AVE, MANHATTAN BEACH, CALIFORNIA

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ___________, 20_   by and between Onni Manhattan Towers
Limited Partnership, a Nevada limited partnership as Landlord, and the
undersigned as Tenant, for Premises on the ______________ floor(s) of the office
building located at 1230-1240 Rosecrans Ave, Manhattan Beach, California,
certifies as follows:

1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2.The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and except as provided in the Lease, the undersigned has no option to terminate
or cancel the Lease or to purchase all or any part of the Premises, the Building
and/or the Project.

3.Base Rent became payable on ____________.

4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6.Tenant shall not modify the documents contained in Exhibit A that would
decrease rent, shorten the Lease Term, or materially increased Landlord’s
mortgagee’s obligations or decreases its rights without the prior written
consent of Landlord's mortgagee, which shall not be unreasonably withheld,
conditioned or delayed.

7.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

8.All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder.  In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.

9.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

10.To Tenant’s actual knowledge, as of the date hereof, there are no existing
defenses or offsets, or, to the undersigned's knowledge, claims or any basis for
a claim, that the undersigned has against Landlord.

11.If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

 

EXHIBIT E

-1-

 

 

--------------------------------------------------------------------------------

 

12.To Tenant’s actual knowledge, there are no actions pending against the
undersigned under the bankruptcy or similar laws of the United States or any
state.

13.Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14.To the undersigned's actual knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.

15.Notwithstanding anything in this Estoppel Certificate to the contrary (a)
Tenant reserves the right to pursue any claim for overpayment of rent or any
other charges under the Lease, if any, against Landlord and any successor
landlord after any such successor landlord succeeds to the right of any
Landlord, (b) the Lease remains unchanged and this Estoppel Certificate does not
modify, amend or otherwise change the terms of the Lease, and (c) this Estoppel
Certificate shall not subject the Tenant to any liability, notwithstanding the
negligent or otherwise inadvertent failure of Tenant to disclose correct and/or
relevant information; however, Tenant shall not be permitted to assert or
enforce any claim against the person to whom this Estoppel Certificate is
delivered (or against such person’s property) which is inconsistent with the
statements contained herein, except to the extent that the person against whom
the claim would otherwise be asserted or enforced had actual knowledge of facts
to the contrary at the time the person acted in reliance on the statement

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan for a period not
to exceed ninety (90) days from the date hereof or acquiring the property of
which the Premises are a part and that receipt by it of this certificate is a
condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, 20__.

 

EXHIBIT E

-2-

 

 

--------------------------------------------------------------------------------

 

 

 

"Tenant":

 

 

 

 

,

 

a

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

EXHIBIT E

-3-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

1230-1240 ROSECRANS AVE, MANHATTAN BEACH, CALIFORNIA

ADDITIONAL PROVISIONS

 

1.

Building Signage

Subject to the provisions of this Exhibit F, Tenant shall be allowed to display
for the Lease Term Building-standard signage on the Project’s top portion
available of the exterior monument sign (one double sided panel) (the “Monument
Signage”) as identified on Exhibit G.

 

Tenant shall have the right to “building-top” identity signage (“Building
Signage”) on top of the Building facing North West, The Building Signage may be
illuminated in order to be viewed at night so long as all costs and expenses
associated with causing Building systems and structures to support such
illumination are at the sole cost and expense of Tenant. Tenant reserves the
right to change the names on any Tenant Signage (defined below) so long as such
change is otherwise in accordance with the terms of this Lease. The Monument
Signage and the Building Signage shall hereafter be referred to as the “Tenant
Signage.” The Tenant Signage shall (A) comply with all governmental laws,
regulations, rules, codes and ordinances pertaining thereto, (B) comply with all
provisions of this Lease, (C) have received the prior approval of all
appropriate governmental bodies, including required permits, (D) have received
the prior written reasonable approval of Landlord as to all aspects of the
Tenant Signage, including, without limitation, design and location thereof, and
(E) conform to Landlord’s reasonable signage criteria for the Project. All costs
and expenses relating to the Tenant Signage, including without limitation, (i)
the cost of the initial installation of or any changes to the Tenant Signage,
(ii) the costs of obtaining permits and approvals, (iii) the costs for the
construction, maintenance, repair and replacement of the Tenant Signage, (iv)
the cost for the maintenance of the Tenant Signage and any electrical
consumption for illuminating the Tenant Signage, if any, and (v) the costs
associated with the removal of the Tenant Signage and the restoration of the
area required due to such removal, including, but not limited to, costs
associated with the restoration of landscaping damaged by removal of Tenant
Signage, to the condition existing prior to the installation of the Tenant
Signage, shall be at the sole cost and expense of Tenant. Landlord and Tenant
agree that Tenant Signage set forth in Exhibit G has been approved by Landlord
and it is in compliance with Landlord’s sign criteria.

 

Tenant shall pay to Landlord, within thirty (30) days following written demand
any and all such costs (except for such costs payable directly by Tenant to any
governmental entity). After the Term or the expiration or earlier termination of
this Lease, Landlord may elect, upon ten (10) days written notice to Tenant, to
repair, maintain, replace and remove the Tenant Signage at Tenant’s cost. The
Tenant Signage shall at all times during the term hereof be maintained in
working, first-class condition. The signage rights granted in this Exhibit
F,  are personal to Tenant and a Permitted Transferee and may not be transferred
by Tenant to any other person or entity. If Tenant shall assign this Lease,
sublet the entire Premises or otherwise Transfer any interest of Tenant in this
Lease or the Premises to anyone other than a Permitted Transferee, or attempt to
transfer any signage right to a sublessee of less than the entire Premises or
attempt to transfer any signage right in violation of this Lease, then the
rights granted Tenant under this Exhibit F shall terminate and Landlord shall
have the right to immediately remove the Tenant Signage and restore the signs as
hereinabove provided.

 

2.

Right of First Refusal

If and at such time as any portion of the third (3rd) floor of the Building,
(“Refusal Space”) becomes available for lease, Landlord shall notify Tenant in
writing of such availability, stating the location, configuration and rentable
area of such Refusal Space, and the date on which such Refusal Space would be
tendered to Tenant (each, a “Refusal  Notice”).  Tenant shall have five (5)
business days after receipt of each Refusal Notice to deliver to Landlord, in
writing, notice of exercise of Tenant’s option to lease the subject Refusal
Space on the same terms and conditions set forth herein, including without
limitation, Base Rent, free or abated rent, Tenant Improvement

 

EXHIBIT F

-1-

 

 

--------------------------------------------------------------------------------

 

Allowance, Landlord’s Work and Tenant’s Work, as applicable, but prorated based
upon the remainder of the unexpired Term and any option period which Tenant
agrees to exercise, in the Refusal Notice (the “Exercise Notice”).  If Tenant
does not timely deliver an Exercise Notice, Landlord shall be free to lease the
subject Refusal Space to any third party on the basic economic terms and
conditions (“Basic Economic Terms”) as determined by Landlord. If Tenant
exercises its right to lease any the Refusal Space, Landlord and Tenant shall,
within thirty (30) days after such exercise, execute an amendment to this Lease
providing for the expansion of the Premises.  Upon the commencement date of the
Expansion Space as set forth in such Amendment, Tenant’s Share shall be
increased to reflect the rentable area of the Refusal Space.

 

 

3.

Tenant Improvement Allowance.

 

Upon completion of Tenant’s Work, Tenant shall deliver to Landlord copies of the
following documents: (i) an accounting (with underlying documents) of the costs
of construction up to the amount of the Tenant Improvement Allowance; (ii)
copies of all releases of mechanics’ and materialmen’s liens from all
contractors and subcontractors performing Tenant’s Work; and (iii) if a building
permit is required for the completion of Tenant’s Work, then a copy of a
Certificate of Occupancy, or equivalent documentation from the City of Manhattan
Beach demonstrating completion of Tenant’s Work. Within thirty (30) days of
Landlord’s receipt of the above-described documents, Landlord shall pay to
Tenant, as the Tenant Improvement Allowance, the sum of fifty and 00/100 Dollars
($50.00) per rentable square foot of the Premises floor area, subject to
adjustment pursuant to Section 1.2. Should such payment not be forthcoming
following thirty (30) days prior written notice, then Tenant shall be entitled
to offset the monies due plus an administrative charge equal to five percent
(5%) of the money due from the next due installment(s) of Base Rent hereunder.

 

4.Hazardous Materials.

 

Landlord represents and warrants to Tenant that, to Landlord’s actual knowledge,
(i) no leak, spill, discharge, emission or disposal of hazardous or toxic
material or substance in a concentration sufficient to be characterized as
“hazardous” or “toxic” under local, state or federal environmental law, statute
or regulation (“Hazardous Materials”) has occurred on the Premises or the
Project in violation of Applicable Laws, except as shall have been fully
remediated in full compliance with all Applicable Laws, and (ii) the soil,
groundwater, and sewer vapor on or under the Project are free of Hazardous
Materials in amounts required to be treated, remediated, or removed pursuant to
Applicable Laws as of the date hereof. Tenant shall not have any liability for
(i) any Hazardous Material brought onto the Premises or the Project prior to the
Possession Date unless Tenant brought them (“Pre-Commencement Hazardous Material
Conditions”), or (ii) any effects arising out of or caused by any such
Pre-Commencement Hazardous Material Condition (other than as caused by Tenant),
including, without limitation, any contamination or injury to person, property
or the environment or any liabilities or costs associated with the
investigation, removal, remediation, restoration and/or abatement thereof, or of
any actual or suspected contamination therein involved, regardless of whether
the effects of such Pre-Commencement Hazardous Material Condition are known as
of the Possession Date or arise and/or are discovered at any time after the
Possession Date. All liabilities relating to any Hazardous Materials which are
created or brought onto the Premises or the Project from and after the
Possession Date by persons, entities or instrumentalities other than Tenant or
its agents, employees, or contractors shall not be the responsibility of Tenant.
Landlord’s and Tenant’s obligations and liabilities under this Article shall
survive the termination of this Lease.

 

 

5.

Default by Landlord.

 

Tenant’s remedies with regard to Landlord’s default in the performance of its
maintenance and repair obligations are set forth in Section 7.2. If Landlord
should be in default in the performance of any of its other obligations under
this Lease, which default continues for a period of more than twenty (20) days
after receipt of written notice from Tenant specifying such default, or if such
default is of a nature to require more than twenty (20) days for remedy and
continues beyond the time reasonably necessary to cure (and Landlord has not
undertaken procedures to cure the default within such twenty (20) day period and
diligently pursued such efforts to complete such cure), Tenant may, in addition
to any other remedy available at law or in equity, including incurring
reasonable expenses necessary to

 

EXHIBIT F

-2-

 

 

--------------------------------------------------------------------------------

 

perform the obligation of Landlord specified in such notice and in the event
Landlord does not reimburse Tenant for such reasonable expenses within thirty
(30) days of prior written notice plus an administrative charge equal to five
percent (5%) of the amount thereof, then Tenant shall be entitled to deduct such
expense from the Base Rent or other charges next becoming due. Furthermore, in
the event that Landlord’s breach has a material adverse effect upon Tenant’s
use, quiet enjoyment or access to the Premises, then following a second ten (10)
day written notice to Landlord, in the event that the Landlord does not
undertake the cure within said ten (10) day period and thereafter proceed
diligently to complete same, Tenant shall be entitled to terminate this Lease.
Notwithstanding the above, in the event that Landlord disputes that it is in
default hereunder by providing written notice thereof to Tenant within the
twenty (20) days following Tenant’s initial notice, then the dispute will be
resolved pursuant to the expedited arbitration provisions of Exhibit H and in
the event that the arbitrator determines that Landlord was in default, Landlord
shall be provided with a reasonable opportunity to cure (not to exceed thirty
[30] days) and in the event that Landlord effectuates the cure, Tenant shall not
have the right to terminate the Lease.

 

 

6.

Cleaning.

 

Landlord agrees, at its sole cost and expense, to thoroughly clean both the 3rd
Floor Premises and the 4th Floor Premises immediately prior to the time that
Tenant’s employees will take occupancy thereof.

 

 

7.

Building Security.

 

Tenant, at Tenant’s sole cost and expense, and with Landlord’s consent which
shall not be unreasonably withheld, delayed or conditioned, shall be permitted
to install its own security system for the 3rd Floor Premises and the 4th Floor
Premises, which system may operate on the same type of key card as the Building
system, but may not otherwise be integrated with the Building’s security system.

 

 

 




 

EXHIBIT F

-3-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

TENANT SIGNAGE

 

 

[g2017030108195313416667.jpg]

 

EXHIBIT G

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

EXPEDITED ARBITRATION PROCEDURE

 

For all matters to be decided pursuant to the “Expedited Arbitration Procedure”
as provided for in Sections 2.2.4.6, 4.4.2, 7.2, 11.2 and Exhibit F of this
Lease, the following procedure will apply:

A. Within three (3) business days after a party’s request to invoke the
Expedited Arbitration Procedures, the parties or their counsel will schedule and
conduct a conference call with the Los Angeles, California office of JAMS during
which they will either agree upon an arbitrator or JAMS will designate an
arbitrator to determine the dispute. The parties will seek designation of an
arbitrator with experience in commercial leases.

B. The parties agree to utilize the Optional Expedited Arbitration Procedures of
JAMS, subject to the following exceptions: (i) a Preliminary Conference with the
arbitrator will be scheduled at the earliest possible date, which conference may
be conducted by conference call; (ii) any requests for discovery are to be
submitted within five (5) business days after said Preliminary Conference and
will be completed by the recipient and submitted to the requesting party within
ten (10) business days thereafter; (iii) the arbitration is to be scheduled at
the earliest possible date following the Preliminary Conference. Additionally,
the arbitrator shall be entitled to establish further rules or procedures to
allow short extensions of the above time limitations as the arbitrator may
determine to be equitable, recognizing the parties’ intent to resolve the
dispute at the earliest possible date.

C. If a party fails to participate in the arbitration as described above for any
matter to be decided pursuant to the “Expedited Arbitration Procedure” as
provided for in Sections 2.2.4.6, 4.4.2, 7.2, 11.2 and Exhibit F.  of this
Lease, then for purposes of exercising its rights to remedies under this Lease,
the participating party shall be deemed to have prevailed in the arbitration and
shall be entitled to exercise the rights and remedies resulting therefrom.

D. Any matter otherwise subject to the Expedited Arbitration Procedure which
involves a monetary dispute within the jurisdiction of a small claims court will
instead be determined by that court.

E. THE FOLLOWING NOTICE APPLIES ONLY TO MATTERS TO BE DECIDED PURSUANT TO THE
“EXPEDITED ARBITRATION PROCEDURE” PROVIDED FOR IN SECTIONS 2.2.4.6, 4.4.2, 7.2,
11.2 AND EXHIBIT F OF THIS LEASE.

 

NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “EXPEDITED ARBITRATION PROCEDURE”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “EXPEDITED ARBITRATION PROCEDURE” PROVISION. IF YOU REFUSE TO
SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO
ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR
AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY. WE HAVE READ AND
UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS
INCLUDED IN THE “EXPEDITED ARBITRATION PROCEDURE” PROVISION TO NEUTRAL
ARBITRATION.

 

 

LANDLORD’S INITIALS ____

TENANT’S INITIALS ____

 

 

 

EXHIBIT H

 

 

 